 

Exhibit 10.1

 

LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into this
26th day of July 2006 (the “Effective Date”) by and between Santaris Pharma A/S,
a Danish corporation having its principal place of business at Hørsholm, Denmark
(“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware corporation having its
principal place of business at Bridgewater, New Jersey 08807 (“Enzon”). Santaris
and Enzon may be referred to herein individually as a “Party” or collectively,
as the “Parties”.

 

BACKGROUND

 

Enzon is a pharmaceutical company engaged in the discovery, development,
marketing, manufacture and distribution of pharmaceutical products. Santaris is
a pharmaceutical company engaged in the discovery, development and manufacture
of, among other molecules, RNA antagonists for the treatment of oncology
indications, and has developed RNA antagonists referred to as SPC2968 and
SPC3042. Santaris and Enzon desire to enter into an arrangement pursuant to
which (a) Enzon will obtain rights to develop SPC2968 and SPC3042 for
commercialization in the Enzon Territory and provide data for use by Santaris in
the Santaris Territory, and (b) Santaris will design and synthesize RNA
antagonists directed against six (6) Targets (as defined below) selected by
Enzon, and each Party will have the right to develop such antagonists and to
commercialize such antagonists pursuant to the terms of this Agreement.

 

The Parties agree as follows:

 

1.DEFINITIONS

 

1.1 “Abandoned Target” shall have the meaning set forth in Section 5.8.

 

1.2 “Accepted LNA Compound” shall have the meaning set forth in Section 5.4.

 

1.3 “Acquisition Transaction” shall have the meaning set forth in Section 2.6.

 

1.4 “Additional Targets” shall have the meaning set forth in Section 5.2.

 

1.5 “Affiliate” means a Person that controls, is controlled by or is under
common control with a Party. For the purposes of this Section, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under the common control with”) means the actual power, either directly or
indirectly, through one or more intermediaries, to direct the management and
policies of such Person, whether by ownership of at least 50% of the voting
rights or other ownership interests of such Person, by contract, or otherwise.

 

1.6 “Business Day” means a day other than a Saturday, Sunday, bank or other
public holiday in the state of New Jersey or, to the extent applicable to
Santaris, Denmark.

 

1.7 “Chugai” means Chugai Pharmaceutical Co., Ltd.

 



1

 

 

1.8 “Chugai License” means that certain License Agreement, dated as of 30 June
2000, between Chugai and Exiqon.

 

1.9 “Claim” shall have the meaning set forth in Section 12.1.

 

1.10 “Collaboration Coordinator” shall have the meaning set forth in Section
4.1.

 

1.11 “Combination Product” means a Product that contains a Selected LNA Compound
and one or more other therapeutically active ingredients. For the avoidance of
doubt, LNA conjugates (including pegylated versions) or lipid formulations of a
Selected LNA Compound shall not be Combination Products.

 

1.12 “Commercialize” or “Commercialization” means all activities that are
undertaken after approval of an MAA for a Product and that relate to the
commercial marketing and sale of such Product, including advertising, marketing,
promotion, distribution, and Phase IV Trials.

 

1.13 “Competing Product” means any pharmaceutical product, other than a Product,
that contains as an active ingredient any LNA compound, protein, small molecule
compound or other chemical or biological substance that specifically and
directly modulates the expression of an Enzon Target.

 

1.14 “Compound Acceptance Criteria” shall have the meaning set forth in
Section 5.4.

 

1.15 “Compound Selection Process” shall have the meaning set forth in Section
5.4.

 

1.16 “Confidentiality Agreement” means the Confidentiality Agreement between the
Parties dated November 14, 2005.

 

1.17 “Confidential Information” means all non-public, proprietary data or
information and materials received by either Party from the other Party pursuant
to this Agreement or the Confidentiality Agreement, subject to the exceptions
set forth in Section 9.2.

 

1.18 “Conflict” shall have the meaning set forth in Section 5.1.

 

1.19 “Control” or “Controlled” means, with respect to any Know-How, Development
Data or other intellectual property right that a Party owns or has a license to
such item or right, and has the ability to grant a license or sublicense in or
to such item or right, without violating the terms of any agreement or other
arrangement with any Third Party.

 

1.20 “Control Target” means a Target identified by the GenBank No. from the NCBI
Database, or a similar recognized database, selected by Enzon to serve as a
control for selecting specific LNA Compounds directed against the Additional
Targets.

 



2

 

 

1.21 “Cover” or “Covering” means, on a country-by-country basis, that the
manufacture, use, import, offer for sale, or sale of a Product (including any
LNA Monomer or Selected LNA Compound contained therein) would infringe a Valid
Claim in such country.

 

1.22 “Damages” shall have the meaning set forth in Section 12.1.

 

1.23 “Develop” or “Development” means the performance of all non-clinical,
clinical, process and formulation development and regulatory activities of a
Selected LNA Compound that are necessary or useful to obtain Regulatory Approval
of a Product.

 

1.24 “Development Data” means all data generated by or for either Party in
connection with the Development of a Product or otherwise compiled or submitted
in any Regulatory Filing or otherwise relating to a Selected LNA Compound or
Product that is Controlled at any time during the Term by either Party or any of
its Affiliates, including all non-clinical, chemistry, manufacturing and
control, formulation, process and clinical development and Phase IV Trial data.

 

1.25 “Development Plan” shall have the meaning set forth in Section 6.1(c).

 

1.26 “Discovery Program” means the research program conducted by the Parties
under Sections 5.3 through 5.6 to identify and recommend Selected LNA Compounds.

 

1.27 “Diligent Efforts” means efforts that are not less than those efforts a
Party makes with respect to other products in its portfolio (but, in any event,
not less than the efforts that would be exerted by a reasonably prudent and
diligent biopharmaceutical company similarly situated to such Party to
accomplish similar objectives), taking into account, among other things, medical
and clinical considerations, the product’s labeling (target or actual) and
market potential, financial return, competitive market conditions in the
therapeutic area, regulatory environment and other relevant factors at the time
such efforts are due. Diligent Efforts shall apply on a Selected LNA
Compound-by-Selected LNA Compound, and Product-by-Product basis, and the failure
to exercise Diligent Efforts with respect to a particular Selected LNA Compound
or a particular Product shall not constitute a breach of either Party’s
obligation to use Diligent Efforts with respect to any other Selected LNA
Compound or Product.

 

1.28 “EMEA” shall have the meaning set forth in Section 6.2(e).

 

1.29 “Enzon Know-How” means all Know-How and Inventions that (a) are Controlled
by Enzon or its Affiliates as of the Effective Date or acquired or developed by
or on behalf of Enzon or its Affiliates during the Term, and (b) (i) are
necessary or useful for the Development, manufacture or Commercialization of LNA
Monomers, oligonucleotides comprised of one or more of such LNA Monomers,
Selected LNA Compounds or Products, or (ii) relate to any of the Enzon Targets
and are necessary or useful for the discovery of LNA Compounds (and, in each
such case, all Patents claiming any such Know How or Inventions); excluding, in
each such case, Enzon Pegylation Technology, LNA Platform Technology and LNA
Compound Patents.

 



3

 

 

1.30 “Enzon Pegylation Know-How” means all Know-How and Inventions that (a) are
(i) Controlled by Enzon or its Affiliates as of the Effective Date or acquired
or developed or conceived or reduced to practice by or on behalf of Enzon or its
Affiliates during the Term or (ii) developed, conceived or reduced to practice
by Santaris or jointly by the Parties or their Affiliates during the course of
performing activities under this Agreement, and (b) comprise or relate to
Pegylation but that are not specific to any Enzon Target, Selected LNA Compound
or Product.

 

1.31 “Enzon Pegylation Patents” means any Patents that claim any Inventions
included in Enzon Pegylation Know How.

 

1.32 “Enzon Pegylation Technology” means the Enzon Pegylation Know-How and the
Enzon Pegylation Patents.

 

1.33 “Enzon Quarter” means each of the three (3) month periods commencing
January 1, April 1, July 1 and October 1 of each calendar year.

 

1.34 “Enzon Target” means the Survivin Target, the Hif-1α Target, and any
Additional Target for which Enzon has paid Santaris the milestone payment set
forth in Section 7.2; provided, however, that a Target will cease to be an Enzon
Target if Enzon’s rights under this Agreement to all Selected LNA Compounds
modulating protein synthesis by such Target have been terminated for any reason.

 

1.35 “Enzon Technology” means the Enzon Know-How and the Enzon Pegylation
Technology.

 

1.36 “Enzon Territory” means all countries and other geographic territories of
the world except the Santaris Territory; provided, that Japan shall be included
in the Enzon Territory subject to the terms of Section 3.1.

 

1.37 “Exiqon” means Exiqon A/S.

 

1.38 “Exiqon License” means that certain License Agreement between Exiqon and
Santaris (as successor-in-interest to Cureon A/S) date April 10, 2003, as
amended by an agreement dated April 29, 2005, and extended by the agreements
dated November 15, 2005 and June 20, 2006.

 

1.39 “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

 

1.40 “Field” means use in humans or animals for the prevention, treatment, cure,
control or mitigation of disease or other medical condition, and specifically
excludes all uses excluded, as of the Effective Date, under the grants to
Santaris under the Third Party Licenses.

 

1.41 “Good Clinical Practices” or “GCP” means current Good Clinical Practices as
stated in any Laws or regulatory guidance from time to time, including EC
Directive 2001/20/EC, as amended, and 21 CFR Parts 50, 56, and 312 et seq., and
all FDA and ICH guidelines, including the ICH Consolidated Guidelines on Good
Clinical Practices.

 



4

 

 

1.42 “Good Laboratory Practices” or “GLP” means current Good Laboratory
Practices as stated in any Laws or regulatory guidance from time to time,
including EC Directives 87/18 EEC, 88/320/EEC, and 1999/11/EC and 21 CFR § 58
and all applicable FDA and ICH guidelines.

 

1.43 “Good Manufacturing Practices” or “GMP” means current Good Manufacturing
Practices and standards as provided for (and as amended from time to time) in
European Community Directive 91/356/EEC (Principles and Guidelines of Good
Manufacturing Practice for Medicinal Products) and in the Current Good
Manufacturing Practice Regulations of the United States Code of Federal
Regulations (21 CFR §§ 210-211) in relation to the production of pharmaceutical
intermediates and active pharmaceutical ingredients, as interpreted by ICH
Harmonized Tripartite Guideline ICH Q7A, Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients.

 

1.44 “Governmental Authority” means any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision (including any supra-national agency such as in the European Union).

 

1.45 “Hif-1α Target” means the human Hif-1α gene (GenBank No. NM_181054 in the
NCBI Database), including any naturally occurring allelic variants and any
pre-mRNA and any mature mRNA transcripts that such gene generates in the human
organism.

 

1.46 “ICH” shall mean the International Conference on Harmonization.

 

1.47 “IND” means an Investigational New Drug Application filed with the FDA or
the equivalent clinical trial application or filing filed with any equivalent
agency or Governmental Authority outside of the United States necessary to
commence human clinical trials in such jurisdiction, and including all
regulations at 21 CFR § 312 et. seq. and equivalent foreign regulations.

 

1.48 “Indemnified Party” shall have the meaning set forth in Section 12.4.

 

1.49 “Indemnifying Party” shall have the meaning set forth in Section 12.4.

 

1.50 “Invention” means all inventions, discoveries and improvements (whether or
not patentable) that are (a) Controlled by either Party or its Affiliates as of
the Effective Date or (b) acquired (through license or otherwise) or developed,
conceived or reduced to practice during the Term by any employees, consultants
or contractors of either Party or any of its Affiliates (or other persons
obligated to assign such inventions, discoveries and improvements to a Party or
one of its Affiliates).

 

1.51 “Joint Discovery Project Team” or “JDPT” shall have the meaning set forth
in Section 4.3.

 

1.52 “Joint Steering Committee” or “JSC” shall have the meaning set forth in
Section 4.1.

 



5

 

 

1.53 “Know-How” means any non-public, proprietary information and other data,
instructions, processes, methods, formulae, materials, expert opinions, results,
databases, inventions, practices, techniques, specifications, and know-how,
including pharmacological, biological, chemical, biochemical, toxicological,
pharmaceutical, physical, analytical, clinical, safety, manufacturing, quality
control data, and stability data.

 

1.54 “Launch” means the first shipment of a Product in commercial quantities for
commercial sale by Enzon, its Affiliates or its Marketing Sublicensees to an
unaffiliated Third Party in a country after receipt by Enzon of the first
Regulatory Approval for such Product in such country.

 

1.55 “Law” or “Laws” means all applicable laws, statutes, rules, regulations,
orders, codes, judgments and/or ordinances of any Governmental Authority, or
listing authority (e.g., New York Stock Exchange, Nasdaq National Stock Market
or Copenhagen Stock Exchange).

 

1.56 “LNA Compound” means any oligonucleotide that is comprised of one or more
LNA Monomers that selectively modulates protein synthesis by an Enzon Target.

 

1.57 “LNA Compound Patent” means any Patent claiming the composition of matter
of an LNA Compound or use of an LNA Compound for a medical use, including the
Patents listed on Schedule 1.57.

 

1.58 “LNA Monomer” means any of the 2´-, 4´-C linked nucleotide compositions
claimed under any of the LNA Platform Patents.

 

1.59 “LNA Platform” means the use of LNA Monomers and locked nucleic acid
single-stranded chains of nucleotides to target and modulate specific protein
expressions within a cell and the methods of design, selection, identification,
synthesis, manufacture and screening of such nucleotides and LNA Monomers.

 

1.60 “LNA Platform Know-How” means all Know-How and Inventions that (a) are (i)
Controlled by Santaris or its Affiliates as of the Effective Date or acquired or
developed or conceived or reduced to practice by or on behalf of Santaris or its
Affiliates during the Term or (ii) developed, conceived or reduced to practice
by Enzon or jointly by the Parties or their Affiliates during the course of
performing activities under this Agreement, and (b) comprise or relate to LNA
Platform but that are not specific to any Enzon Target, Selected LNA Compound or
Product.

 

1.61 “LNA Platform Patents” means any Patents that claim any Inventions included
in LNA Platform Know How, including the existing Patents listed on Schedule
1.61, but excluding LNA Compound Patents.

 

1.62 “LNA Platform Technology” means the LNA Platform Know-How and the LNA
Platform Patents.

 

1.63 “MAA” means a new drug application, marketing authorization application,
notice of submission, biologic license application or other application seeking
approval from a Regulatory Authority to sell a Product in a country or other
geographic territory.

 



6

 

 

1.64 “Marketing Sublicensee” means a Third Party to whom Enzon grants a
sublicense under any rights licensed hereunder to distribute, promote the sale
of or sell the Products, or otherwise grants rights to distribute, promote or
sell the Products (other than wholesalers and physical distributors).

 

1.65 “Net Sales” means:

 

(a) with respect to each Product, the amount invoiced by Enzon, its Affiliates
or its Marketing Sublicensees, for sales of Products to Third Parties, and less
the following deductions: (i) sales returns and allowances actually paid,
granted or accrued, including trade, quantity and cash discounts; (ii) credits
and refunds in connection with price adjustments, billing errors, rejected
goods, damaged or defective goods, recalls, and returns actually paid, granted
or accrued; (iii) rebates, chargeback rebates, reimbursements or similar
payments, including any fees granted or given to wholesalers or other
distributors, buying groups, health care insurance carriers, governmental or
regulatory authority, government-subsidized program or managed care organization
or other institutions, and adjustments arising from consumer discount programs
actually paid, granted or accrued,; and (iv) to the extent reflected in such
invoice, customs or excise duties, sales tax, consumption tax, value-added tax,
and other taxes (except income taxes) or duties relating to sales, and freight
and insurance (to the extent that Enzon bears the cost of freight and insurance
for such a Product).

 

(b) Net Sales of any Product that is sold as a Combination Product in a
particular country will be determined by multiplying the total Net Sales of the
Combination Product by the fraction A/(A+B), where A is the average invoice
price per unit dose of the Product when sold separately in finished form in such
country and B is the sum of the average invoice prices of the products
containing the other active ingredients in the Combination Product when sold
separately in finished form in such country. If such average invoice price
cannot be determined for both the Product and the product(s) containing such
other ingredient(s), the Parties will negotiate in good faith regarding the
calculation of Net Sales for the applicable Combination Product, based on the
relative value contributed by each component.

 

(c) Each of the foregoing deductions shall be determined as incurred in the
ordinary course of business in type and amount consistent with good industry
practice and in accordance with generally accepted accounting principles in the
United States on a basis consistent with Enzon’s audited consolidated financial
statements. All deductions for payments in respect of sales to any Governmental
Authority, any government-subsidized program, or any managed care or similar
organization, which deductions apply collectively to multiple pharmaceutical
products, shall be fairly allocated to the amounts invoiced for Products.

 

1.66 “Nominated Target” shall have the meaning set forth in Section 5.1.

 

1.67 “Patent” means: (a) an issued, unexpired patent (including inventor’s
certificate), including any substitution, extension, supplementary protection
certificates, registration, confirmation, reissue, reexamination, renewal or any
like filing thereof; or (b) any pending patent application, including any
continuation, division or continuation-in-part thereof and any provisional
application.

 



7

 

 

1.68 “Pegylation” with a correlative meaning for “Pegylated,” means the
conjugation (covalent chemical bonding) of PEG (including conjugation through
linking groups) with or to other materials, including single chain antibodies.
“Pegylation” will include the synthesis, derivatization, characterization, and
modification of PEG for such purposes, together with the synthesis,
derivatization, characterization, and modification of the raw materials and
intermediates for the manufacture of PEG reagents or products incorporating such
PEG reagents by means of conjugation, and all methods of making and using each
and all of the foregoing. As used in this definition, “PEG” means polyethylene
glycol and derivatives thereof, including methoxy-polyethylene glycol.

 

1.69 “Pegylated Product” means a pharmaceutical product that contains a
Pegylated Selected LNA Compound.

 

1.70 “Pegylated Selected LNA Compound” means a Pegylated form of a Selected LNA
Compound.

 

1.71 “Person” means an individual, corporation, partnership, company, joint
venture, unincorporated organization, limited liability company or partnership,
sole proprietorship, association, bank, trust company or trust, whether or not
legal entities, or any governmental entity or agency or political subdivision
thereof.

 

1.72 “Phase II Trial” means a clinical trial of a Product on patients, the
principal purpose of which is to establish clinical proof of principle and to
obtain sufficient information about such Product’s safety and efficacy to permit
the design of further clinical trials, and that would satisfy the requirements
of 21 CFR § 312.21(b).

 

1.73 “Phase III Trial” means a clinical trial that provides for a pivotal human
clinical trial of a Product, which trial is designed to: (a) establish that a
Product is safe and efficacious for its intended use; (b) define warnings,
precautions and adverse reactions that are associated with the Product in the
dosage range to be prescribed; (c) support Regulatory Approval of such Product;
and (d) that would satisfy the requirements of 21 CFR § 312.21(c).

 

1.74 “Phase IV Trial” means clinical trial of a Product commenced in a
particular country after Regulatory Approval for such Product in such country in
order to (a) support Commercialization of the Product, or (b) fulfill a
post-approval study commitment or undertaking imposed by the applicable
Regulatory Authority in such country.

 

1.75 “Product” means any pharmaceutical product that contains a Selected LNA
Compound. Product shall include any Pegylated Product.

 

1.76 “Product Trademarks” means one or more trademarks or logos that are used
for the marketing and sale of a Product. Product Trademark does not include the
logo or tradename of either Party or the trademark or tradename of another
product sold by either Party.

 



8

 

 

1.77 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, and pricing and reimbursement approvals
even if such pricing and reimbursement approvals are not legally required to
sell the applicable Product), licenses, registrations or authorizations of any
national, supra-national (e.g., the European Commission or the Council of the
European Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary (except for
pricing and reimbursement approvals, which need not be necessary) for the
manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

 

1.78 “Regulatory Authority” means any Governmental Authority with responsibility
for granting any licenses or approvals necessary for the marketing and sale of
pharmaceutical products, including the FDA and any equivalent regulatory
authority of countries of the European Union and Japan, and where applicable any
ethics committee or any equivalent review board.

 

1.79 “Regulatory Filing” means a MAA, IND any other filings required by
Regulatory Authorities relating to the Development or Commercialization of any
Product.

 

1.80 “Representatives” shall have the meaning set forth in Section 12.1.

 

1.81 “Reservation Period” shall have the meaning set fort in Section 5.2

 

1.82 “Royalty Term” means on a country-by-country and Product-by-Product basis,
the period ending upon the last to expire Valid Claim of an LNA Platform Patent
or an LNA Compound Patent, in each case, Covering such Product in the country of
sale of such Product, in any event, with respect to each Product, not to exceed
twenty one (21) years from the first filing of the first LNA Compound Patent
covering the Selected LNA Compound contained in such Product. With respect to
the Survivin Target, US Provisional Patent Application No. 60/446372, filed on
February 10, 2003, is such first LNA Compound Patent and in connection therewith
the Royalty Term shall expire no later than February 10, 2024, and with respect
to the Hif-1a Target, US Provisional Patent Application No. 60/370126, filed on
April 5, 2002, is such first LNA Compound Patent and in connection therewith the
Royalty Term shall expire no later than April 5, 2023.

 

1.83 “Santaris Know-How” means all Know-How and Inventions that are (a)
Controlled by Santaris or its Affiliates as of the Effective Date or acquired or
developed by or on behalf of Santaris or its Affiliates during the Term, and (b)
necessary or useful for the Development, manufacture or Commercialization of LNA
Monomers contained in Selected LNA Compounds, Selected LNA Compounds or Products
(and, in each such case, all Patents claiming any such Know How or Inventions);
excluding, in each such case, Enzon Pegylation Technology, LNA Platform
Technology and LNA Compound Patents.

 

1.84 “Santaris Technology” means the Santaris Know-How and the LNA Platform
Technology.

 

1.85 “Santaris Territory” means the countries comprising Europe that are listed
in Schedule 1.85.

 



9

 

 

1.86 “Selected LNA Compounds” means SPC2968, SPC3042 and such Accepted LNA
Compounds that are selected by Enzon for Development under Section 5.5, and any
hydrate, solvate, conjugate, salt, prodrug or formulation of such LNA Compound.

 

1.87 “SPC 2968” means the oligonucleotide now being developed by Santaris as an
antagonist of the Hif-1α Target and which is further described in Schedule 1.87.

 

1.88 “SPC 3042” means the oligonucleotide now being developed by Santaris as an
antagonist of the Survivin Target and which is further described in Schedule
1.88.

 

1.89 “Sponsoring Party” shall have the meaning set forth in Section 6.1(d)(iii).

 

1.90 “Survivin Target” means the human Survivin gene (GenBank No. NM_001168 from
the NCBI Database), including any naturally occurring allelic variants and any
pre-mRNA and any mature mRNA transcripts that such gene generates in the human
organism.

 

1.91 “Target” means the pre-mRNA and any mature mRNAs arising from a human gene
or any of its naturally occurring allelic variants.

1.92 “Target Submission Materials” means, in respect of a Target submitted to
Santaris, the following information: (a) the Genebank accession number for the
Target, and an electronic file with the DNA sequence; (b) information on known
allelic forms of the gene; (c) information on known mRNA splice-variants; (d)
instructions to Santaris as to how information under (b) and (c) should be taken
into account in the process of designing LNA oligonucleotides against the
Target; (e) the Genebank accession number for the Control Target, and an
electronic file with the DNA sequence; (f) any information known or in the
possession of Enzon or its Affiliates in regard to cell lines that express both
the Target and the Control Target and PCR protocols for amplifying said Target
and Control Target; (g) information on any patents and other intellectual
property rights held by Enzon or a Third Party that Enzon believes, in its
reasonable judgment, should be taken into account in the design of the LNA
oligonucleotide against the Target; and (h) available information, if any,
concerning the expected clinical indications and any market analysis for
Products for such Target.

 

1.93 “Term” shall have the meaning set forth in Section 10.1.

 

1.94 “Third Party” means a person or entity other than Enzon, Santaris or an
Affiliate of either of them.

 

1.95 “Third Party Claim” shall have the meaning set forth in Section 12.4.

 

1.96 “Third Party Licenses” means the license agreements entered into by
Santaris that are listed on Schedule 1.96.

 

1.97 “University of Copenhagen License” means that certain agreement between
Santaris and the Laboratory of Experimental Oncology, University of Copenhagen,
dated August 23, 2004.

 

1.98 “Valid Claim” means a claim of any issued, unexpired LNA Platform Patent
Controlled by Santaris or its Affiliates or an LNA Compound Patent that has not
been dedicated to the public, disclaimed, abandoned or held invalid or
unenforceable by a court or other body of competent jurisdiction in an
unappealed or unappealable decision, and that has not been explicitly
disclaimed, or admitted by Santaris in writing to be invalid or unenforceable or
of a scope not covering Products through reissue, disclaimer or otherwise.

 



10

 

 

2.LICENSES AND RELATED RIGHTS

 

2.1 Licenses to Enzon. Subject to the terms of this Agreement, Santaris grants
to Enzon under the Santaris Technology, Development Data, Regulatory Approvals
and Santaris’ rights in any LNA Compound Patents the following:

 

(a) the exclusive (even as to Santaris) license, including the right to
sublicense, to Develop, import, offer for sale, sell and otherwise Commercialize
Selected LNA Compounds and Products in the Field in the Enzon Territory;

 

(b) the exclusive (even as to Santaris) license, including the right to
sublicense, to manufacture or have manufactured anywhere in the world Selected
LNA Compounds and Products for the sole purpose of selling, offering for sale
and otherwise Commercializing such Selected LNA Compounds and Products in the
Enzon Territory; Enzon may so manufacture such Selected LNA Compounds and
Products only from LNA Monomers supplied by Santaris (or a Third Party
designated by Santaris) or manufactured by Enzon pursuant to the license granted
under Section 2.1(c); and

 

(c) the exclusive (except as to Santaris, its Affiliates and licensees and each
of their contractors) license, without the right to sublicense, to manufacture
anywhere in the world LNA Monomers for use in Selected LNA Compounds.

 

2.2 Licenses to Santaris. Subject to the terms of this Agreement, Enzon grants
to Santaris under the Enzon Technology, Development Data, Regulatory Approvals
and Enzon’s rights in any LNA Compound Patents the following royalty-free
licenses:

 

(a) the exclusive (even as to Enzon) license, including the right to sublicense,
to Develop, import, offer for sale, sell and otherwise Commercialize Selected
LNA Compounds and Products in the Field in the Santaris Territory; provided,
that, in each such case, the license grant shall not include the Enzon
Pegylation Technology unless and until Enzon elects, in its sole discretion, to
Pegylate a Selected LNA Compound and/or Product pursuant to Section 6.1(d)(i),
and then the license to the Enzon Pegylation Technology shall only be with
respect to such Pegylated Selected LNA Compound and/or Pegylated Product;

 

(b) the exclusive (even as to Enzon) license, with the right to sublicense, to
manufacture anywhere in the world Selected LNA Compounds and Products (other
than Pegylated Selected LNA Compounds and Pegylated Products) for the sole
purpose of selling, offering for sale and otherwise Commercializing such
Selected LNA Compounds and Products in the Santaris Territory;

 

(c) the exclusive license, without the right to sublicense, to manufacture
anywhere in the world Pegylated Selected LNA Compounds and Pegylated Products
for the sole purpose of selling, offering for sale and otherwise Commercializing
such Pegylated Selected LNA Compounds and Pegylated Products in the Santaris
Territory; provided, that, in each such case, the license grant shall not
include the Enzon Pegylation Technology unless and until Enzon elects, in its
sole discretion, to Pegylate a Selected LNA Compound and/or Product pursuant to
Section 6.1(d)(i), and then the license to the Enzon Pegylation Technology shall
only be with respect to such Pegylated Selected LNA Compound and/or Pegylated
Product; and

 



11

 

 

(d) the perpetual, exclusive (except as granted to Enzon pursuant to Section
2.1(c)) license, including the right to sublicense, to manufacture anywhere in
the world LNA Monomers and oligonucleotides comprised of one or more of such LNA
Monomers, and to develop, use, import, sell and otherwise commercialize anywhere
in the world such LNA Monomers and such oligonucleotides; provided, that such
license shall not include any rights under any Enzon Peglyation Technology.

 

The licenses granted to Santaris under paragraphs (a), (b) and (c) above are not
subject to expiration or termination for any reason, except to the extent Enzon
terminates this Agreement under Section 10.3 or terminates such licenses under
Section 10.4(c)(ii); provided, that upon expiration of the LNA Compound Patent
claiming a Product in a country in the Santaris Territory, the licenses granted
under Sections 2.2(a), (b) and (c) in respect of such country and Product shall
convert to perpetual, non-exclusive licenses.

 

2.3 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by the Parties are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code except as may otherwise be required by any provision
under Danish insolvency Laws. The Parties agree that the Parties, as licensees
of such rights under this Agreement, will retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code to the extent
not otherwise mandatorily provided for under Danish insolvency Laws. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the United States Bankruptcy Code, or commencement
of insolvency proceeding by or against a Party under the Danish Bankruptcy Act
as the case may be, the Party hereto that is not a Party to such proceeding will
be entitled to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual
property, which, if not already in the non-subject Party’s possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon the non-subject Party’s written request therefore, unless the
Party subject to such proceeding continues to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a) above, following
the rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefore by the non-subject Party. Santaris
agrees not to interfere with Enzon’s exercise under any bankruptcy code of
rights and licenses to intellectual property licensed hereunder and embodiments
thereof in accordance with this Agreement and agrees to use commercially
reasonable efforts to assist Enzon to obtain such intellectual property and
embodiments thereof in the possession or control of Third Parties as reasonably
necessary or useful for Enzon to exercise such rights and licenses in accordance
with this Agreement. The Parties hereto acknowledge and agree that all payments
by Enzon to Santaris hereunder other than the payments pursuant to Article 7 do
not constitute royalties within the meaning of United States Bankruptcy Code
§365(n).

 



12

 

 

2.4 Sublicenses.

 

(a) Enzon. Enzon may sublicense the rights granted under Sections 2.1(a) and
2.1(b) without the prior written consent of Santaris; provided, that (a) in the
case of each such sublicense, (i) Enzon shall be liable to Santaris as if Enzon
is exercising such sublicensed rights itself under this Agreement, including all
payment, diligence, access to Development Data and other information, rights in
Know-How and other intellectual property rights and reporting obligations; and
(ii) Enzon shall provide all reasonable assurances that its sublicensees comply
with confidentiality, indemnity, reporting, audit rights, access to data
(including Development Data and regulatory filings), and information obligations
comparable to those set forth in this Agreement; and (b) in the case of a
sublicense to sell the Product in the United States or Japan, such Marketing
Sublicensees shall possess such capabilities, personnel and other resources and
experience as may be required to allow Enzon to satisfy its obligations
hereunder to use Diligent Efforts to Commercialize such Product in such country.

 

(b) Santaris. Santaris may sublicense the rights granted under Section 2.2(a),
2.2(b) and 2.2(d) without the prior written consent of Enzon; provided, that, in
the case of each such sublicense, (i) Santaris shall be liable to Enzon as if
Santaris is exercising such sublicensed rights itself under this Agreement,
including access to Development Data and other information, rights in Know-How
and other intellectual property rights and reporting obligations; and (ii)
Santaris shall provide all reasonable assurances that its sublicensees comply
with confidentiality, indemnity, reporting, access to data (including
Development Data and regulatory filings), and information obligations comparable
to those set forth in this Agreement.

 

(c) Notice. Each Party shall provide written notice and copy of each license or
sublicense relating to this Agreement, a Selected LNA Compound and/or a Product
promptly after execution of any such license or sublicense agreement; provided,
that the terms that do not relate to the licensed or sublicensed rights relating
to this Agreement, Selected LNA Compound and/or Product (including such terms
referred to in paragraph (a) and (b) above) and the financial terms therein may
be redacted. All sublicenses granted in violation of this Section 2.4 are void.

 

2.5 Exclusivity. During the conduct of the Discovery Program and the Royalty
Term in each country, neither Enzon and its Affiliates nor Santaris and its
Affiliates shall, except pursuant to this Agreement, directly or indirectly, by
itself or with any Third Party, develop, manufacture commercial quantities of,
promote the sale of or sell in such country any Competing Product; provided,
that after the fifth anniversary of the First Commercial Sale of a Product and
subject to the licenses granted hereunder, each Party and its Affiliates may
conduct research and development activities with respect to the Enzon Target of
such Product. For the avoidance of doubt, once all of Enzon’s rights under this
Agreement to all Selected LNA Compounds modulating protein synthesis by an Enzon
Target have been terminated for any reason, such Target shall deemed no longer
to be an Enzon Target.

 



13

 

 

2.6 Acquisition of Competing Product.  Notwithstanding the provisions of
Section 2.5, which provisions shall not be deemed breached as a result of an
acquisition or merger described in this Section 2.6 (unless such acquisition or
merger involves a Third Party whose sole pharmaceutical product is a Competing
Product), if Enzon acquires a Competing Product through an acquisition of the
whole or substantially the whole of the business or assets of another Person or
through a merger with another Person (each, an “Acquisition Transaction”), then
Enzon shall, within ninety (90) days from the date of the closing of such
Acquisition Transaction, notify Santaris of such Acquisition Transaction and as
to whether Enzon (i) is required by a Governmental Authority to, or elects to,
divest its right to develop or commercialize such Competing Product or
(ii) elects to retain such Competing Product.  If Enzon is required or elects to
divest its interest in such Competing Product, then Enzon shall use reasonable
efforts to identify a Third Party purchaser to whom Enzon will divest its
interest in such Competing Product and to enter into a definitive agreement with
such Third Party for such divestiture as soon as reasonably practicable under
the circumstances; provided, however, that it is understood that nothing shall
limit Enzon’s right to receive licensing fees, royalty payments, or any other
form of compensation from such Third Party.  If Enzon fails to enter into a
definitive agreement with a Third Party to divest such Competing Product within
twelve (12) months after the closing of the acquisition or merger for which
Enzon has provided Santaris with notice, or if Enzon elects not to divest such
Competing Product, then Enzon will pay royalties to Santaris on Enzon’s Net
Sales of such Competing Product as though such product were a Product.

 



2.7 No Other Rights. Except as specifically provided herein, no license is
granted under this Agreement by either Party to the other Party, either
expressly or by implication, under any trademarks, patent rights, information,
know-how, or other intellectual property right owned or Controlled by such
Party.

 

2.8 Exchange of Information. Promptly after execution of this Agreement, the
Parties shall establish a procedure and timeline for the exchange of Santaris
Technology and Enzon Technology, including from time to time throughout the Term
newly-developed or acquired Santaris Technology and Enzon Technology, to the
extent reasonable in connection with each Party’s performance of its obligations
and exercise of its rights hereunder.

 

3.THIRD PARTY LICENSES

 

3.1 Exiqon/Chugai. Enzon acknowledges that Santaris, as a sublicensee through
Exiqon under the Chugai License, is subject to an obligation in respect of
rights to commercialize the Products in Japan that arises out of the following
provision in the Chugai License:

 

[Exiqon] agrees to notify and negotiate with [Chugai], before negotiations with
any other party, to establish a collaboration between [Exiqon] and [Chugai] for
the commercialization in Japan of [the Products]. Within 90 days of notification
of [Exiqon]’s interest in commercialization in Japan, [Chugai] will inform
[Exiqon] whether it wishes to establish such collaboration. After such
notification by [Chugai], [Exiqon] and Chugai will have nine (9) months to
negotiate in good faith mutually acceptable terms. If [Exiqon] and Chugai] fail
to reach agreement within those nine (9) months, [Exiqon] may freely pursue
commercialization with other parties. [Santaris] is obligated to, and to ensure
than any of its sub-licensees are obligated to, when having developed a
[Product], respectively, to contact Chugai Pharmaceuticals Co. Ltd. before
negotiations with any other party, to discuss collaboration to commercialize the
[said Product] in Japan.  However, [Santaris] and [Santaris'] sublicensees shall
have no obligation to enter into such a collaboration with Chugai Pharmaceutical
Co. Ltd.

 



14

 

 

Santaris is currently negotiating with Chugai to, among other things, satisfy or
eliminate such obligations in respect of the Selected LNA Compounds. To the
extent Santaris is unable to satisfy or eliminate such obligations prior to
January 1, 2007, Enzon shall then have the sole right as between Enzon and
Santaris to contact Chugai directly in respect of rights to commercialize the
Products in Japan, and Enzon shall have the sole right as between Enzon and
Santaris to discuss any collaboration to commercialize Products in Japan and the
terms of any agreement with Chugai as Enzon may desire to enter into in respect
thereof and shall be entitled to all amounts paid by Chugai (subject to any
royalty obligations to Santaris under this Agreement).

 

3.2 Compliance. Each of the licenses granted to Enzon under the Santaris
Technology licensed to Santaris under Third Party Licenses is subject to (a) the
rights reserved under one or more of such Third Party Licenses, including
non-exclusive licenses to use for internal, non-commercial research purposes and
the non-exclusive licenses expressly described therein and excluded from the
grants to Santaris; and (b) the other terms and conditions of such Third Party
Licenses that are expressly required to apply to a sublicense thereunder, as
contained in the copies of such Third Party Licenses provided to Enzon prior to
the date hereof.

 

4.COLLABORATION GOVERNANCE

 

4.1 Joint Steering Committee. The Parties shall establish a Joint Steering
Committee or “JSC”, which shall be comprised of six (6) members, with three (3)
representatives designated by each Party. Members of the JSC may be represented
at any meeting by a designee appointed by such member for such meeting. Each
Party shall be free to change its representative members on notice to the other
Party. One of each Party’s representatives on the JSC shall be designated by
such Party a “Collaboration Coordinator”.

 

4.2 Project Teams. Enzon shall establish project teams for the Development of
each of SPC2968 and SPC3042 and each Additional Target. In order to facilitate
the sharing of information between Enzon and Santaris, each of Enzon’s internal
project teams shall endeavor to meet on at least a monthly basis, and up to
three (3) representatives of Santaris will be invited to participate
telephonically or in person in such Enzon project team meetings.

 

4.3 Joint Discovery Project Team. The Parties shall establish a “Joint Discovery
Project Team” or “JDPT”, comprised of two (2) representatives of each Party,
which shall be a subcommittee of the JSC and report to it. The JDPT shall be
responsible for monitoring, facilitating and coordinating the Discovery Program
and shall organize such meetings as are appropriate and necessary between the
Parties to coordinate and complete the Discovery Program successfully. Each
Party may designate one of its representatives on the JDPT also to be a
representative member of the JSC.

 

4.4 Function of Joint Steering Committee. The JSC shall be responsible for
reviewing and discussing: (i) past and current material Development activities,
and (ii) as appropriate, future Development activities in the Santaris Territory
and the Enzon Territory for Products. The JSC shall have no decision-making
authority. Among other things, the JSC may:

 

(a) review each Party’s pre-clinical and clinical Development Plans from time to
time; and review the progress made in the Development of SPC2968, SPC3042, and
other Selected LNA Compounds;

 

(b) foster the collaborative relationship between the Parties;

 



15

 

 

(c) facilitate all required technology transfer;

 

(d) review scientific publications and public scientific presentations relating
to the Products;

 

(e) such other matters as the Parties may assign to the JSC from time to time;

 

(f) monitor progress of the Discovery Program and timely transfer of LNA
Compounds and pre-clinical development; and

 

(g) attempt to resolve all disputes between the Parties as provided in Section
13.1 but subject to Section 10.4(c)(ii).

 

4.5 Meetings of the JSC. The JSC shall meet on an approximately quarterly
schedule, either by telephone conference, videoconference, or in person. In
person meetings will take place at alternating sites – Bridgewater or
Piscataway, New Jersey (USA) and Hørsholm, Denmark, unless otherwise agreed upon
by the Parties. Enzon shall serve as the “host” of the first JSC meeting, and
the role of host will alternate thereafter between the Parties. The JSC meetings
will be convened and chaired by the Collaboration Coordinator of the Party that
is the host of the meeting, and such individual shall be responsible for all
minutes. Other representatives of either Party may also attend any of such
meetings. The JSC shall keep accurate minutes of its meetings, including all
proposals or actions recommended or taken. Drafts of the minutes shall be
delivered to the other Party’s Collaboration Coordinator promptly after the
meeting. The non-hosting Party’s Collaboration Coordinator shall approve such
minutes or state his/her objections in writing within five (5) days following
delivery. The Collaboration Coordinators shall meet or engage in telephone or
video conferences as necessary and appropriate and at the reasonable request of
either Party.

 

5.TARGET SELECTION AND DISCOVERY PROGRAM

 

5.1 Enzon Right to Submit Targets; Target Submissions.

 

(a) Within three (3) Business Days after the Effective Date, Enzon shall
nominate in writing to Santaris ten (10) additional Targets (“Nominated
Targets”) for the Discovery Program and provide the Target Submission Materials
specified in clause (a) of the definition thereof for each such Target and
confirm that Enzon is not a party to any contract that would prevent either
Party from exercising any of the rights granted hereunder with respect to such
Target. Within three (3) Business Days after such submission, Santaris shall
notify Enzon in writing if Santaris opposes the nomination of any of the
Nominated Targets on grounds that such Nominated Target is subject to a
previously existing active Santaris internal research program or a previously
existing written agreement with a Third Party that would prevent Santaris from
granting rights thereto (in each case, a “Conflict”). If Santaris does not so
notify Enzon that there is a Conflict with any of the Nominated Targets within
such three (3) Business Day period, then each Nominated Target shall be deemed
to be confirmed and accepted by Santaris. If Santaris does so notify Enzon that
there is a Conflict with any such Nominated Target within such three (3)
Business Day period, then such opposed Nominated Target shall be replaced by a
new Nominated Target designated by Enzon in writing to Santaris within five (5)
Business Days after notice of such Conflict (or within five (5) Business Days
after the confirmation by an independent law firm of such Conflict as described
below). Within three (3) Business Days after the designation of any replacement
Nominated Target, Santaris shall notify Enzon in writing if Santaris opposes the
nomination of such replacement Nominated Target on the grounds that a Conflict
exists, and the procedures of the two immediately preceding sentences shall
apply with respect to such replacement Nominated Target. Such procedures shall
continue to apply until there are ten (10) accepted and confirmed Nominated
Targets. Promptly after acceptance and confirmation of each Nominated Target,
Enzon shall provide to Santaris the applicable Target Submission Materials that
were not previously provided.

 



16

 

 

(b) Enzon shall have the right to request that an independent U.S. law firm
selected by Enzon and reasonably acceptable to Santaris confirm the existence of
the Conflict. Such law firm shall not have any current or prior representation
of either Party. The Parties shall use their commercially reasonable efforts to
engage such law firm within three (3) Business Days after such request. Such
request must be made by Enzon in writing to Santaris within three (3) Business
Days after notice by Santaris to Enzon of such Conflict. Santaris shall provide
as promptly as practicable (but in no event later than the five (5) Business
Days) to such law firm such records and documentation as may reasonably be
required for such law firm to confirm that an appropriate basis for the Conflict
exists. Such law firm shall make its determination as to whether a Conflict
exists as promptly as practicable after the receipt of such records and
documentation. If such law firm determines that no Conflict exists, then such
Nominated Target shall be deemed confirmed and accepted by Santaris. The
determination of such law firm shall be conclusive and binding on the Parties.
The fees of such law firm shall be borne equally by the Parties.

 

5.2 Target Reservation.

 

(a) From the date a Nominated Target is confirmed and accepted up to and
including the day that is one hundred (100) days after the Effective Date (the
“Reservation Period”), Santaris will not grant to any Third Party any rights to
such Nominated Target, or otherwise enter into any agreement or arrangement that
would prevent Santaris from granting exclusive rights to any such Nominated
Target to Enzon. On or prior to the last day of the Reservation Period, Enzon
shall designate six (6) Targets for generation and delivery of LNA Compounds
(the “Additional Targets”) and shall make the payment referred to in Section
7.2. Such Additional Targets may be selected from the confirmed and accepted
Nominated Targets or from any other Targets; provided that such other Targets
are not opposed by Santaris in writing within three (3) Business Days after such
designation as a result of a Conflict; and provided, further, however, Santaris
will be free to grant to Third Parties rights to any Target other than the ten
(10) confirmed and accepted Nominated Targets during the Reservation Period.

 

(b) Enzon shall only designate Additional Targets for which it has conducted a
worldwide analysis of the intellectual property relating to the freedom to
operate with respect to such Additional Target and for which, in Enzon’s sole
discretion, such analysis reflects that there exists an acceptable freedom to
operate that is not disproportionately adverse in the Santaris Territory as
compared to the Enzon Territory. Enzon shall also disclose to Santaris a summary
of the results of such analysis. Santaris hereby acknowledges and agrees that
(i) such analysis will be provided only for Santaris’s convenience and none of
Santaris or its Affiliates, licensees or contractors shall be entitled to rely
upon such analysis for any other purpose, (ii) neither Enzon nor any of its
Affiliates makes any representations or warranties as to the accuracy,
completeness or sufficiency of the analysis, and (iii) neither Enzon nor any of
its Affiliates shall have any liability (whether in contract, in equity, in tort
or otherwise) to Santaris or its Affiliates, licensees or contractors related to
such analysis. Similarly, Enzon hereby acknowledges and agrees that (A) it
assumes sole responsibility for designating any Additional Target, (B) neither
Santaris nor any of its Affiliates makes any representations or warranties as to
whether the use of any Additional Target is free of any patent or other
intellectual property rights of Third Parties, and (C) neither Santaris nor any
of its Affiliates shall have any liability (whether in contract, in equity, in
tort or otherwise) to Enzon or its Affiliates, licensees or contractors related
to the use of any Additional Target. If at the end of the Reservation Period,
Enzon designates an Additional Target that was not one of the Nominated Targets
and as a result of a Conflict Santaris is unable to accept such Additional
Target, Enzon shall have an additional fifty (50) days to designate an
Additional Target that is not subject to a Conflict. After the expiration of 150
days after the Effective Date, Enzon shall have no further rights to designate
Additional Targets without the consent of Santaris.

 



17

 

 

5.3 Generation and Delivery of LNA Compounds. Following the designation of the
Additional Targets, Santaris shall then, at its sole cost and expense, use its
Diligent Efforts to design, identify, synthesize, screen and select in cell
culture LNA Compounds that meet the applicable Compound Acceptance Criteria and
to generate and deliver to Enzon LNA Compounds for all Additional Targets in
roughly equal intervals within a twenty-four (24) month period.

 

5.4 Compound Selection. Each LNA Compound delivered by Santaris to Enzon will be
identified by Santaris pursuant to the selection process set forth in Schedule
5.4A (the “Compound Selection Process”), and shall satisfy the acceptance
criteria set forth for such Additional Target in Schedule 5.4B (the “Compound
Acceptance Criteria”). Following the Compound Selection Process, Santaris shall
provide Enzon with a written report detailing the results of such process,
including its design, synthesis and screening efforts, as well as the sequences
of any and all LNA Compounds resulting from such process that meet the Compound
Acceptance Criteria. Upon delivery by Santaris of at least two (2) grams of
substance for at least two (2) LNA Compounds meeting the applicable Compound
Acceptance Criteria for an Additional Target (each of which is an “Accepted LNA
Compound”), Enzon shall pay the amount required under Section 7.3. Enzon shall
have the right to synthesize or have synthesized by a Third Party, at Enzon’s
sole cost, additional quantities of any and all LNA Compounds delivered by
Santaris, as well as quantities of any additional LNA Compounds disclosed in the
written report provided by Santaris pursuant to this Section 5.4 that also meets
the applicable Compound Acceptance Criteria (each such additional LNA compound
synthesized by or for Enzon, if any shall also be an Accepted LNA Compound).

 

5.5 In-Vitro and In-Vivo Profiling by Enzon. Enzon shall conduct such additional
in vitro and in vivo testing as it deems appropriate in its sole discretion to
select Accepted LNA Compounds for further Development. Enzon shall use its
Diligent Efforts to determine, within eighteen (18) months after delivery of the
Accepted LNA Compound against each Additional Target from Santaris, whether it
wishes to select any Accepted LNA Compound to commence pre-clinical toxicology
studies. Each such Accepted LNA Compound selected by Enzon in writing to
Santaris shall be designated a “Selected LNA Compound.”

 

5.6 Additional Santaris Activities. Santaris shall, at Enzon’s request, conduct
such additional work or provide such additional quantities of Selected LNA
Compounds as may be agreed by the Parties, to assist Enzon in its testing
activities referred to in Section 5.5. The costs of such additional work or
supply shall by paid by Enzon in accordance with commercially reasonable terms.

 



18

 

 

5.7 Discovery Program Procedures.

 

(a) Reports. Periodically during the Discovery Program, and upon the reasonable
request of the other Party, each Party shall provide such other Party’s
representatives on the JSC with a written summary report that shall summarize
the work performed on the Discovery Program. Notwithstanding the foregoing,
under no circumstances shall either Party be required to provide such summary
reports more than twice per calendar year.

 

(b) Records. Each Party shall maintain lab notebooks and other records, in
sufficient detail for patent and regulatory purposes, that shall be complete and
accurate and shall properly reflect all work done and results achieved in the
performance of the Discovery Program. Each Party shall have the right, which
shall be exercised in a reasonable manner and upon reasonable notice, to request
copies of such records for the sole purpose of carrying out its obligations and
exercising its rights under this Agreement, or to secure or enforce Patents
licensed under this Agreement.

 

5.8 Abandoned Targets.

 

(a) If, in respect of any Additional Target and despite the use of Diligent
Efforts, including carrying out at least two (2) rounds of LNA Compound design,
synthesis and in vitro screening of not less than twenty (20) different
oligonucleotides in each round, Santaris is unable to identify any LNA Compounds
against an Additional Target that meet the applicable Compound Acceptance
Criteria and reasonably believes that technical issues relating to such
Additional Target prevent such identification, Santaris shall have the right to
cease its Discovery Program activities in respect of such Additional Target upon
notice to Enzon. Enzon shall then have the right to designate a replacement
Additional Target. Such right may be exercised only once with respect to each
Additional Target and shall be subject to all of the terms set forth in this
Article 5, except that Enzon shall not be required to pay any additional fees to
designate such replacement Additional Target. All Additional Targets for which
Santaris exercises its right to cease its Discovery Program activities pursuant
to this Section 5.8, shall no longer be Additional Targets and shall be
designated as “Abandoned Targets”. If Enzon designates a replacement Additional
Target pursuant to this Section 5.8 and such replacement Additional Target
itself becomes an Abandoned Target, then Santaris shall within ten (10) Business
Days refund to Enzon $500,000 of the amount paid by Enzon pursuant to Section
7.2. Enzon acknowledges that it shall have no replacement right with respect to
any Additional Targets for which the applicable Compound Acceptance Criteria are
met and thereafter such LNA Compounds may fail to result in successful
preclinical or other studies.

 

(b) Santaris shall be prohibited from granting any rights to, or performing work
on behalf of, any Third Party with respect to any Abandoned Targets without
first complying with the terms of this Section 5.8(b). If Santaris proposes,
within twelve (12) months after an Abandoned Target is so abandoned pursuant to
Section 5.8(a), to grant any rights to any Third Party with respect to such
Abandoned Target, Enzon shall have a first right of refusal to acquire such
rights upon the same terms and conditions (including economic terms and
conditions) as are provided herein as if such Abandoned Target were an
Additional Target. If Santaris proposes, later than twelve (12) months after an
Abandoned Target is so abandoned pursuant to Section 5.8(a), to grant any rights
to any Third Party with respect to such Abandoned Target, Enzon shall have a
first right of refusal to acquire such rights upon terms and conditions no less
favorable than those by which Santaris proposes to grant such rights to the
Third Party. Enzon shall have ninety (90) days to exercise such right of first
refusal in either event.

 



19

 

 

6.DEVELOPMENT AND COMMERCIALIZATION

 

6.1 Development.

 

(a) Development Efforts. Enzon shall use Diligent Efforts to Develop Selected
LNA Compounds in accordance with the Development Plan applicable to such
Selected LNA Compound and in accordance with GLP, GCP and GMP, and shall use
Diligent Efforts to meet the timelines described below; provided, that Enzon’s
failure to achieve any of the milestones set forth below in the prescribed
timelines despite its use of Diligent Efforts shall not constitute a breach of
its obligations under this Agreement. Notwithstanding the forgoing or any
obligation under Section 6.2, but subject to Section 6.1(b), if Enzon fails to
achieve the Development timelines set forth below in respect of any Enzon
Target, Santaris may terminate this Agreement in respect of such Enzon Target
pursuant to Section 10.3(d):

 

 

 

Development Milestone

 

Time to Achieve

 

Determination to: (i) select an Accepted LNA Compound for Development (i.e.,
designation of a Selected LNA Compound) and (ii) commence pre-clinical
toxicology study therefor (other than for SPC2968 or SPC3042)

 

18 months after delivery by Santaris of the Accepted LNA Compound

 

Filing of an IND in the Enzon Territory for the first Product for each Enzon
Target

 

(a) December 31, 2006 in respect of SPC2968 as long as pharmacokinetic data are
available from Santaris;

 

(b) 18 months after the Effective Date in respect of SPC3042; and

 

(c) in respect of other Selected LNA Compounds, 18 months after designation by
Enzon as a Selected LNA Compound against each Additional Target

 

(b) Extension of Time to Achieve Development Milestones. With respect to each
Enzon Target (other than the Hif-1α Target), Enzon shall have the right, at any
time prior to the date of each milestone set forth in Section 6.1(a), to extend
the date for each milestone for an additional nine (9) month period. For each
such milestone for which Enzon desires such extension, Enzon shall pay to
Santaris an amount equal to fifty percent (50%) of the amount that otherwise
would have been due upon the achievement of such milestone for such Enzon Target
pursuant to Section 7.4(a)(i) or 7.4(a)(ii). If Enzon makes any such extension
payment and subsequently achieves the milestone for which such extension payment
was made, Enzon shall pay only the remaining fifty percent (50%) of such
milestone payment pursuant to Section 7.4(a).

 



20

 

 

(c) Development Plans.

 

(i) Enzon shall use Diligent Efforts to prepare a plan for the Development of
SPC2968, SPC3042 and each Selected LNA Compound, which plans will be designed to
enable, as appropriate, the filing and receipt of Regulatory Approval in the
Enzon Territory for a Product containing SPC2968, SPC3042 and each Selected LNA
Compound (each such plan, an “Enzon Development Plan”).

 

(ii) If Santaris plans on conducting any Development activities for SPC2968,
SPC3042 or any other Selected LNA Compound, Santaris shall use Diligent Efforts
to prepare a plan for such Development activities, which plans will be designed
to enable, as appropriate, the filing and receipt of Regulatory Approval in the
Santaris Territory for a Product containing SPC2968, SPC3042 and each Selected
LNA Compound (each such plan, a “Santaris Development Plan”, and each Enzon
Development Plan and Santaris Development Plan, a “Development Plan”).

 

(iii) The initial draft of each Development Plan shall be provided to the JSC
promptly after the Party completes such initial draft. Each Development Plan
will set forth the objectives and planned tasks for the conduct of the
Development activities, and shall contain such details as contained in the
Party’s regularly prepared development plans for its other products. Each Party
shall provide a copy of such initial drafts and any material changes to each
Development Plan to the other Party and consider in good faith any comments such
other Party may have with respect thereto.

 

(d) Development Activities; Clinical Trials.

 

(i) Enzon shall discuss with Santaris, but shall have the sole discretion to
determine, whether to advance a non-Pegylated or a Pegylated Selected LNA
Compound modulating a particular Enzon Target through Development. If Enzon
chooses to advance only the Pegylated Selected LNA Compound modulating a
particular Enzon Target through Development, neither Santaris nor its Affiliates
(either alone or with or through a Third Party) shall have the right to Develop,
make, use or Commercialize the non-Pegylated Selected LNA Compound either in the
Santaris Territory or the Enzon Territory for so long as such Target remains an
Enzon Target, except with the consent of Enzon in its judgment after taking into
account in good faith the relevant rationale for such request.

 



21

 

 

(ii) In designing protocols and Development Plans for the Enzon Territory, Enzon
will use commercially reasonable efforts to design a Development strategy to
support filings for Regulatory Approvals in both the Enzon Territory and,
subject to Section 6.1(d)(iii), the Santaris Territory; provided that, in all
cases, Enzon’s Development activities comply with applicable Laws and other
requirements of Regulatory Authorities of the Enzon Territory. In designing
protocols and Development Plans for the Santaris Territory, Santaris will use
commercially reasonable efforts to design a Development strategy to support
filings for Regulatory Approvals in both the Santaris Territory and, to the
extent Santaris or any of its Affiliates, licensees or sublicensees choose to
conduct Development activities relating to the development of indications not
being developed by Enzon or otherwise relating to Development with a scope
greater than to address requirements specific to the Santaris Territory, the
Enzon Territory; provided, that, in all cases, Santaris’s Development activities
comply with applicable Laws and other requirements of Regulatory Authorities of
the Santaris Territory.

 

(iii) Each Party (the “Sponsoring Party”) shall provide a copy of the proposed
Development Plan and any proposed material amendment and any proposed protocol
for each clinical trial to the other Party in advance of filing an IND or
commencing a clinical trial for such protocol in order for the other Party to
notify the Sponsoring Party if it believes any modifications to such Development
Plan or protocol would be required to perform different or additional
Development in order to support a Regulatory Filing in the Santaris Territory
or, in the case of Santaris, to the extent required in paragraph (d)(ii) above,
the Enzon Territory. Such other Party shall have up to five (5) Business Days to
review each such Development Plan and protocol for such purpose, and provide
comments thereto. If such other Party reasonably believes that any changes are
necessary in order to support a Regulatory Filing in the Santaris Territory or,
to the extent applicable, the Enzon Territory, the Parties shall discuss the
extent and nature of such additional Development activities. If the Parties
agree that the additional Development work in order to support such Regulatory
Filings would add no cost or delay to the Sponsoring Party’s proposed
Development activities, the Sponsoring Party shall incorporate the other Party’s
reasonable scientific and medical comments into such protocol prior to filing
any IND or commencing a clinical study for such protocol and the Sponsoring
Party shall conduct all such Development activities at its cost and expenses. If
the Parties agree that the additional Development work in order to support such
Regulatory Filings would be minimal relative to the scope of the protocol, the
Sponsoring Party shall incorporate the other Party’s reasonable scientific and
medical comments into such protocol prior to filing any IND or commencing a
clinical study for such protocol and the Sponsoring Party shall conduct all such
additional Development activities at the other Party’s cost and expenses. If the
Parties agree that the Development work necessary to support such Regulatory
Filings would be more than minimal, the Sponsoring Party shall have the right,
but not the obligation, at its sole discretion, to amend the Development Plan or
protocol to accommodate such additional Development activities at the other
Party’s cost and expense. If the Sponsoring Party does not agree to undertake
such additional Development activities, such other Party shall be solely
responsible for undertaking such additional Development activities at its sole
cost and expense.

 

(iv) Neither Party (nor any of its Affiliates, licensees or sublicensees) shall
be entitled to conduct any clinical trials with respect to any Product in the
other Party’s Territory without the other Party’s prior written approval. If a
Party desires to conduct a clinical study in the other Party’s Territory, such
Party shall provide notice to the other Party of such desire and the Parties
shall discuss in good faith the conduct of such clinical study, including
whether the other Party will act as a contract research organization to conduct
such study and the grant of such license rights as may be required to conduct
such study. If the Parties agree that the other Party will act as a contract
research organization, the Parties will negotiate in good faith a separate
agreement to govern such contract research organization arrangement.

 



22

 

 

(e) Development Costs. Subject to Section 6.1(d)(iii), Enzon shall be
responsible for all costs associated with the Development of Products for the
Enzon Territory and Santaris shall be responsible for all costs associated with
the Development of Products for the Santaris Territory.

 

(f) Santaris Assistance. In regard to the Development of SPC2968, Santaris shall
provide, at no additional cost to Enzon, such assistance as may be reasonably
requested by Enzon (and to the extent Santaris possesses the necessary
expertise) in the preparation and filing of an IND in the United States. If,
following acceptance of such IND, Enzon requests Santaris to assist it further
in the implementation of any aspect of the Development of a Product aimed at MAA
submissions in the Enzon Territory, Santaris shall conduct such additional work
as may be agreed by the Parties. The costs of such additional work shall by paid
by Enzon in accordance with commercially reasonable terms.

 

(g) Ongoing Disclosure. Each Party will keep the other Party fully-informed
about its efforts to Develop Selected LNA Compounds for such Party’s territory,
including summaries of all results and data from such Development efforts, and
all significant findings and developments. Such disclosures will be made in
written reports to the other Party’s representatives on the JSC at least once
annually. Without limiting the generality of the foregoing, such reports will
contain disclosure of the following:

 

(i) summary of clinical and non-clinical Development Data, progress of
initiation of sites and enrollment of patients in clinical trials, and any
significant events occurring in the clinical development program;

 

(ii) filing of an IND or MAA or other Regulatory Filings with respect to any
Selected LNA Compound in any jurisdiction;

 

(iii) initiation of any clinical study with respect to any Selected LNA Compound
in any jurisdiction; and

 

(iv) identification of significant development results and clinical trial
progress and Regulatory Approvals with respect to Selected LNA Compounds in any
jurisdiction.

 

(h) Development Records. The Parties shall maintain any Development Data,
related records, documents, and raw data in sufficient detail as will properly
reflect all work done and results achieved in the Development of the Products.
Each Party shall have the right, which shall be exercised in a reasonable
manner, to copy the other Party’s Development Data for the sole purpose of
carrying out its obligations and exercising its rights under this Agreement. To
the extent not otherwise provided for herein, upon reasonable request of one
Party, the other Party will provide copies of final reports and all material
data relating to clinical studies performed by such other Party on Selected LNA
Compounds or Products that are required to be submitted in connection with
seeking Regulatory Approvals for Products, and any other information or data
reasonably requested by the requesting Party that is necessary for its continued
Development and Commercialization of Products in its territory.

 



23

 

 

(i) Adverse Events. Promptly following the Effective Date, Enzon and Santaris
will enter into a safety data exchange agreement setting forth procedures
governing the coordination of collection, investigation, reporting, and exchange
of information concerning adverse events sufficient to permit each Party, its
Affiliates, sublicensees or licensees to comply with its legal obligations. The
safety data exchange procedures will be promptly updated if required by changes
in legal requirements or by agreement between the Parties. In any event, each
Party shall inform the other Party of any Adverse Event of which it becomes
aware in a timely manner commensurate with the seriousness of the Adverse Event.
Each Party shall establish and maintain a database for all Adverse Events in its
Territory in accordance with mutually agreed specifications and shall provide
information from such database to the other Party, as set forth in the safety
data exchange agreement to be entered into by the Parties, for Regulatory
Filings and other purposes solely in connection with the Development and
Commercialization of the Products in such other Party’s territory. Enzon will be
responsible for reporting all Adverse Events to the FDA and other Regulatory
Authorities in the Enzon Territory in accordance with the Laws of the relevant
countries and authorities and Santaris will be responsible for reporting all
Adverse Events to the appropriate Regulatory Authorities in the Santaris
Territory in accordance with the Laws of the relevant countries and authorities.
Enzon will ensure that its Affiliates, licensees and sublicensees comply with
all such reporting obligations, and Santaris will ensure that its Affiliates,
licensees and sublicensees comply with all such reporting obligations. Each
Party will designate a safety liaison to be responsible for communicating with
the other Party regarding the reporting of Adverse Events. For the purpose of
this Section 6.1(i), “Adverse Event” means any adverse drug reaction or
experience as defined in the then current edition of ICH Guidelines, 21 CFR
§310.305, 21 CFR §314.80 and any other relevant regulations or regulatory
guidelines.

 

6.2 Regulatory Affairs.

 

(a) After the Effective Date, Enzon shall assume sole ownership, control and
responsibility for all Regulatory Filings in the Enzon Territory, and shall use
Diligent Efforts to obtain Regulatory Approvals for at least one Product
containing each Selected LNA Compound in the Enzon Territory.

 

(b) Each Party shall grant the other Party and such other Party’s Affiliates,
licensees or sublicensees, as applicable, the exclusive, royalty-free right to
use and cross-reference any Development Data and Regulatory Filings as may be
required solely to allow such other Party, its Affiliates, licensees or
sublicensees, as applicable, to Develop, manufacture, obtain Regulatory
Approvals, conduct Phase IV Trials, Commercialize Products in the Enzon
Territory or Santaris Territory, as applicable, to the extent otherwise
permitted under this Agreement. Each Party shall provide to the other, a copy of
all Regulatory Filings that it submits to Regulatory Authorities in its
territory.

 



24

 

 

(c) Each Party shall grant to the other the royalty-free right to use and
reference the Development Data and other results generated from Phase IV Trials
conducted by or for such Party for a Product necessary or useful for the
Commercialization of Products by the other Party in such other Party’s
territory.

 

(d) In conducting any Development activities hereunder, each Party shall use its
commercially reasonable efforts to see that its employees, agents, clinical
institutions and clinical investigators comply with all applicable Laws.

 

(e) Enzon will provide Santaris with advance copies of all (i) MAA submissions
to FDA at least twenty (20) days (or such shorter time if twenty (20) days is
not practicable under the circumstances) and (ii) all other material submissions
to FDA at least five (5) Business Days (or such shorter time if five (5)
Business Days is not practicable under the circumstances), in each case, prior
to making such submission in order to allow Santaris to review and comment upon
each such submission. Santaris will provide comments to Enzon, if any, on each
such submission, within ten (10) days of receipt of the submission from Enzon
with respect to an MAA and within five (5) days of receipt of the submission
from Enzon with respect to all other material submissions. In finalizing its
submissions, Enzon will consider in good faith all comments received from
Santaris with respect thereto. Santaris will provide to Enzon with advance
copies of all (x) MAA submissions to European Medicines Agency (“EMEA”) at least
twenty (20) days (or such shorter time if twenty (20) days is not practicable
under the circumstances) and (y) all other material submissions to the EMEA at
least five (5) Business Days (or such shorter time if five (5) Business Days is
not practicable under the circumstances), in each case, prior to making such
submission in order to allow Enzon to review and comment upon each such
submission. Enzon will provide comments to Santaris, if any, on each such
submission, within ten (10) days of receipt of the submission from Santaris with
respect to an MAA and within five (5) days of receipt of the submission from
Santaris with respect to all other material submissions. In finalizing its
submissions, Santaris will consider in good faith all comments received from
Enzon with respect thereto.

 

6.3 Manufacture and Supply.

 

(a) LNA Monomers.

 

(i) Manufacturing Development. Santaris shall use Diligent Efforts to develop or
have developed a suitable formulation of each LNA Monomer necessary for the
manufacture of each Selected LNA Compound and Product and to develop scale-up
and validation procedures for the manufacture of commercial quantities of each
LNA Monomer and conduct such other manufacturing development work as is
reasonably necessary to manufacture quantities of each LNA Monomer necessary for
the manufacture of each Selected LNA Compound and Product, including formulation
and stability development and process validation. If Santaris licenses or
otherwise engages a Third Party to manufacture and sell LNA Monomers (other than
as a contract manufacturer solely for Santaris), Santaris shall allow Enzon to
contract with and receive supply directly from any such Third Party.

 

(ii) Manufacture of LNA Monomers by Enzon. Subject to the licenses granted in
Article 2, Enzon shall have the right to manufacture its requirements of LNA
Monomers for use in manufacturing each Selected LNA Compound and Product for
Development or sale in the Enzon Territory.

 



25

 

 

(iii) Santaris Supply to Enzon. Enzon shall have the right, but not the
obligation, to order supply of LNA Monomers from Santaris, and Santaris shall
use its Diligent Efforts to manufacture or have manufactured, and maintain or
arrange sufficient manufacturing capacity to supply to Enzon or Enzon’s
licensee(s), LNA Monomers for the manufacture of all Selected LNA Compounds and
Products for sale in the Enzon Territory and for Development purposes, on terms
substantially in accordance with those set forth on Schedule 6.3(a) and other
customary terms to be reflected in a separate manufacturing and supply agreement
between Santaris and Enzon.

 

(b) Selected LNA Compounds and Products.

 

(i) Manufacturing Development. Enzon shall use Diligent Efforts to develop or
have developed a suitable formulation of each Selected LNA Compound and Product
and to develop scale-up and validation procedures for the manufacture of
quantities of each Selected LNA Compound and Product and conduct such other
manufacturing development work as is reasonably necessary to manufacture
quantities of each Selected LNA Compound and Product, including formulation and
stability development and process validation. If Enzon engages a Third Party to
manufacture and supply a Selected LNA Compound or Product (other than as a
contract manufacturer solely for Enzon), Enzon shall allow Santaris to contract
with and receive supply directly from any such Third Party.

 

(ii) Manufacture of Selected LNA Compounds and Products. Subject to the licenses
granted in Article 2, Santaris shall have the right to manufacture and have
manufactured its requirements of Selected LNA Compounds and Products for
Development or sale in the Santaris Territory, except that Santaris shall not
have the right to use Third Parties to manufacture Pegylated Selected LNA
Compounds or Pegylated Products without Enzon’s prior written consent, other
than finishing, packaging and other services not using any Enzon Pegylation
Technology.

 

(iii) Enzon Supply to Santaris. Santaris shall have the right, but not the
obligation, to order supply of Selected LNA Compounds or Products from Enzon,
and Enzon shall manufacture or have manufactured, and maintain or arrange
sufficient manufacturing capacity to supply to Santaris or Santaris’s
licensee(s), Selected LNA Compounds and Products for sale in the Santaris
Territory and for Development purposes, on terms substantially in accordance
with those set forth on Schedule 6.3(b) and on other customary terms to be
reflected in a separate manufacturing and supply agreement between Santaris and
Enzon.

 

(c) Drug Master Files. Santaris shall have the right to cross-reference Enzon’s
drug master file for the manufacture of LNA Monomers and Products for the sole
purpose of enabling Santaris to manufacture and supply Product for
Commercialization in the Santaris Territory pursuant to Section 6.3(b)(ii).
Enzon shall have the right to cross-reference Santaris’s drug master file for
the manufacture of LNA Monomers for the manufacture of Selected LNA Compounds
and Products for the sole purpose of enabling Enzon to manufacture and supply
LNA Monomers for the manufacture of Selected LNA Compounds and Products for
Commercialization in the Enzon Territory pursuant to Section 6.3(a)(ii).

 



26

 

 

6.4 Product Trademarks. Enzon shall select the Product Trademarks for sale of
Product in the Enzon Territory, and shall own and enforce such Product
Trademarks and all goodwill associated therewith throughout the world, and shall
have the right to register such Product Trademarks in each country in the Enzon
Territory and the Santaris Territory. Enzon shall grant Santaris a royalty free
license to use such Product Trademarks solely in the Santaris Territory solely
in connection with the sale in the Santaris Territory of Products by Santaris,
its Affiliates or licensees for as long as Santaris, its Affiliates or licensee
sell Products. To the extent Santaris elects to use the Product Trademarks, (a)
it shall use the Products Trademarks in accordance with sound trademark usage
principles and in accordance with all Laws, (b) all goodwill resulting from such
use shall inure to the benefit of Enzon, and (c) Enzon shall have the right,
which shall be exercised in a reasonable manner, to inspect Santaris’s
facilities and records and those of its Affiliates and licensees, relating to
the Products to the extent reasonably required to assure conformance with the
foregoing requirements.

 

6.5 Commercialization.

 

(a) Marketing Efforts in the Enzon Territory. Enzon shall use Diligent Efforts
to promote, market, sell and otherwise Commercialize the Products in the Enzon
Territory. Such efforts may include, as appropriate as determined by Enzon in
its sole discretion, the use of product detailing efforts directed to potential
prescribers of the Product, pre-launch medical education campaigns, pricing and
reimbursement activities, medical education activities, Phase IV Trials and
other sales, marketing and promotion activities.

 

(b) Advertising and Promotion. Each Party, its Affiliates, licensees or
sublicensees, as applicable, may adapt and use the core promotional and training
materials prepared by the other Party for marketing the Products in such other
Party’s territory, as applicable, in connection with the marketing and promotion
of the Products in each Party’s territory. The preparing Party shall own the
copyright and all related rights in all of its advertising and promotional and
training materials.

 

(c) Commercialization Plans. Each Party shall use Diligent Efforts to prepare
annual marketing plans for each Product, such plans shall contain the details
contained in the marketing plans regularly prepared by such Party for its other
products and shall include plans related to the pre-launch, launch, promotion
and sale of the Product, and the general nature of the marketing, promotion and
advertising campaigns proposed to be conducted, including, in the case of Enzon,
the number of sales representatives proposed to detail the Product (each such
plan a “Commercialization Plan”). Each Party shall provide the other Party a
copy of all Commercialization Plans for each Product as soon as practicable
after such plan is completed.

 



27

 

 

(d) Ongoing Disclosure Regarding Commercialization. Each Party will keep the
other Party informed about such Party’s efforts to Commercialize the Products,
including summaries of such Party’s (and its Affiliates’ and Marketing
Sublicensees’ and Santaris’ marketing sublicensees) major marketing activities,
product positioning plans, progress towards meeting the goals and milestones in
the Commercialization Plan, significant developments in the Commercialization of
the Products, copies of Commercialization Plans and any material changes
thereto, representative samples of promotional materials, and, in the case of
Enzon, any reasons for any deviations or variances (either in time or in sales
or other numerical figures) in meeting sales projections, milestones or
timelines in any of its Commercialization Plans. Such disclosures will be made
through the members of the JSC in a written report provided to the other Party
at least once every six (6) months while Products are being sold anywhere in the
Enzon Territory or Santaris Territory, as applicable. Enzon shall be solely
responsible for the pricing and other terms of sale for the Products in the
Enzon Territory, and Santaris shall be solely responsible for the pricing and
other terms of sale for the Products in the Santaris Territory.

 

(e) Coordination. Subject to Law, the Parties shall coordinate and exchange
information relating to the marketing efforts for the Enzon Territory and the
Santaris Territory, including information relating to medical claims regarding
the Products, medical conferences, publications, pricing, product profiling and
positioning strategy.

 

7.FINANCIAL TERMS TO SANTARIS

 

7.1 Initial Fee. Enzon shall pay to Santaris the following fees within ten (10)
Business Days after the Effective Date:

 

(a) US$3,000,000 in respect of the rights granted hereunder to SPC2968;

 

(b) US$3,000,000 in respect of the rights granted hereunder to SPC3042; and

 

(c) US$2,000,000 in respect of the reimbursement of costs incurred prior to the
Effective Date to discover and develop SPC2968 and SPC3042.

 

7.2 Additional Target Fees. Enzon shall pay Santaris an aggregate of
US$3,000,000 for the six (6) Additional Targets designated by Enzon pursuant to
Section 5.2 upon the expiration of the Reservation Period.

 

7.3 Selected LNA Compound Acceptance Fees. Within thirty (30) days after the
delivery by Santaris of at least two (2) grams of LNA Compounds meeting the
Compound Acceptance Criteria for an Additional Target pursuant to Section 5.4,
Enzon shall pay US$1,000,000 with respect to each of six (6) Additional Targets.

 

7.4 Milestone Payments.

 

(a) Enzon shall pay Santaris a milestone payment (each, an “Event Milestone
Payment”) in respect of each of the following events (each, an “Event
Milestone”) in the amounts set forth below no later than thirty (30) days after
the occurrence of each Event Milestone:

 



28

 

 

 

Event Milestone

 

Event Milestone Payment

 

SPC3042

 

SPC2968

 

Other Selected LNA Compounds

(i) Determination by Enzon to commence pre-clinical Development of a Selected
LNA Compound

 

n/a

 

n/a

 

US$2,000,000 per Additional Target

(ii) Filing of an IND in the Enzon Territory for the first Product

 

US$2,000,000

 

US$5,000,000

 

US$2,000,000 per Additional Target

 

(iii) Completion of the final study report for the first Phase II Trial for the
first Product where such report concludes that the primary clinical endpoint(s)
in the applicable trial were achieved (which shall be deemed satisfied in any
event if Enzon commences a Phase III Trial or any other pivotal registration
study)

 

US$7,000,000

 

US$10,000,000

 

US$7,000,000 per Additional Target

 

(iv) Acceptance of filing of a MAA for the first Product in the Enzon Territory

 

US$5,000,000

 

US$5,000,000

 

US$5,000,000 per Additional Target

 

(v) Launch of the first Product for each Target in the Enzon Territory

 

US$15,000,000

 

US$15,000,000

 

US$15,000,000 per Additional Target

 

(b) Regardless of the number of Selected LNA Compounds or Products developed by
Enzon with respect to each Enzon Target, each of the Event Milestone Payments
set forth above shall be paid only one (1) time for each Enzon Target.

 

(c) If the Event Milestone Payment set forth in Section 7.4(a)(ii), (iii) or
(iv) is achieved without triggering one or more of the preceding Event Milestone
Payments, then Enzon shall pay to Santaris the preceding Event Milestone
Payments that were not paid on the date that such later Event Milestone Payment
is due.

 

(d) If Enzon has given Santaris any notice of termination of this Agreement in
its entirety under Section 10.2, Enzon shall not be liable for the Event
Milestone Payments that first accrue after the date of such notice.

 



29

 

 

7.5 Royalty Payments.

 

(a) Royalty Rate. During the applicable Royalty Term, on a country-by-country
and Product-by-Product basis, Enzon shall pay Santaris royalty payments equal to
7.5% of Net Sales; provided that if the royalty rate payable to Chugai pursuant
to the Chugai License is reduced, then the royalty rate set forth in this
Section 7.5(a) shall be automatically reduced by fifty percent (50%) of such
reduction; provided, further, that Enzon shall have paid or reimbursed Santaris
for 25% of all payments made to Chugai or Dr. Imanishi by Santaris or Exiqon to
obtain such reduced royalty rates, not to exceed a total amount payable by Enzon
of US$3,000,000. For example, if the royalty rate payable to Chugai is reduced
from 2.5% to 0.5%, then the royalty rate set forth in this Section 7.5(a) shall
be reduced from 7.5% to 6.5%. If at any time during the Royalty Term, Enzon is
required to pay directly to Chugai, for any reason, the royalties required to be
paid to Chugai by Exiqon under the Chugai License, then the royalties payable to
Santaris under this Section 7.5(a) shall be reduced by the amount of any royalty
payments made directly by Enzon to Chugai.

 

(b) Royalty-Free Sales. For the avoidance of doubt, no royalties shall be due
upon the sale or other transfer among Enzon or its Affiliates or Marketing
Sublicensees, but in such cases the royalty shall be due and calculated upon
Enzon’s or its Affiliate’s or Marketing Sublicensees’ Net Sales to the first
independent Third Party; and no royalties shall accrue on the disposition of
Product (i) without consideration in reasonable quantities by Enzon or its
Affiliates or Marketing Sublicensees (x) as samples (promotion or otherwise), or
(y) as donations (for example, to non-profit institutions or government agencies
for a non-commercial purpose), (ii) pursuant to “treatment IND”, compassionate
use, or other patient care programs authorized by any Regulatory Authority,
solely to the extent that the consideration, if any, paid to Enzon or its
Affiliates or Marketing Sublicensees pursuant to any such program is limited to
reimbursement to Enzon or its Affiliates or Marketing Sublicensees of its costs
of manufacturing and providing the Product, or (iii) in connection with clinical
trials for such Product.

 

(c) Expiration of Royalty Term. Upon expiration of the Royalty Term in any
country with respect to any Product, then as of the effective date of such
expiration on a country-by-country basis, the licenses from Santaris to Enzon
under Section 2.1 shall convert to a fully-paid, perpetual, non-exclusive,
sublicensable license under the Santaris Technology to make, have made, use,
import, offer for sale, sell and otherwise Commercialize such Product in such
country in the Enzon Territory from LNA Monomers supplied by Santaris (or a
Third Party designated by Santaris) or manufactured by Enzon pursuant to the
license granted under Section 2.1(c). Enzon acknowledges that royalties are
payable during the Royalty Term for each Product and that the Royalty Term is
determined, in part, by the duration of LNA Compound Patents, whether such
Patents are owned by Santaris, Enzon or jointly by the Parties. The Parties have
agreed on such royalty duration and patent ownership rights to accommodate their
mutual intent. Enzon further acknowledges that such royalty duration is a fair
and reasonable method to reflect the value contributed by Santaris in respect of
the Products.

 

7.6 Third Party Royalties; Fees. With respect to any royalties payable by
Santaris to Third Parties based on sales of Products pursuant to license or
other agreements in effect as of the Effective Date, Santaris shall be solely
responsible for paying all such royalties to the relevant Third Parties.

 



30

 

 

7.7 Third Party Rights Obtained by Enzon. If, in either Party’s good faith,
reasonable judgment, it is reasonably necessary, to pursue an Additional Target
under this Agreement or otherwise in the best interest of the commercial success
of a Product, that a license be obtained under an issued patent(s) from one or
more Third Parties in any country for the use of an Additional Target or the
Development, manufacture or Commercialization of any Product pursuant to the
licenses granted hereunder, then Enzon shall use commercially reasonable efforts
to obtain such license rights. Enzon shall consult with Santaris prior to
entering into any such license agreement and provide Santaris a reasonable
opportunity to provide its views on the need or benefit to obtain such license
and the financial and other terms thereof, and Enzon shall provide Santaris with
complete copies of all draft and final agreements with such Third Party and
other material information in its possession in respect of such technology. To
the extent requested by Santaris to pursue the Discovery Program or Develop,
manufacture or Commercialize Products in the Santaris Territory, Enzon shall use
commercially reasonable efforts to obtain the right to sublicense or direct
licenses to Santaris or its licensees for such use of such Third Party
technology in the Santaris Territory; provided, that Santaris and its licensees
shall pay all payments allocable to such use in the Santaris Territory. Such
obligations shall apply to only such Third Party patents that were identified as
a result of the freedom to operate analysis undertaken by Enzon pursuant to
Section 5.2 or by either Party within 180 days after designation of such
Additional Target. Subsequent to such one hundred eighty (180) day period, if,
in either Party’s good faith, reasonable judgment, it is reasonably necessary,
to pursue an Additional Target under this Agreement or otherwise in the best
interest of the commercial success of a Product, that a license be obtained
under an issued patent(s) from one or more Third Parties in any country for the
use of an Additional Target or the Development, manufacture or Commercialization
of any Product hereunder, the Parties shall cooperate in good faith to obtain
the right to sublicense or direct licenses for such use of such Third Party
technology.

 

7.8 Payments and Payment Reports. All royalties due under Section 7.5 shall be
paid within forty-five (45) days of the end of the relevant Enzon Quarter for
which such payments are due. Each royalty payment shall be accompanied by a
statement stating the number, description, aggregate gross sales and aggregate
Net Sales, by country, of each Product sold during the relevant Enzon Quarter
and shall also include the currency conversion rate used, and a calculation of
the amount of royalty payment due on such Net Sales.

 

7.9 Payment Method. All payments due under this Agreement to Santaris shall be
made by bank wire transfer in immediately available funds to an account
designated by Santaris. All payments hereunder shall be made in the legal
currency of the United States of America and shall be paid by Enzon from the
United States, regardless of where the Net Sales accrue.

 

7.10 No Credits or Refunds. All payments to Santaris hereunder shall be
non-creditable, except as set forth in Section 7.15, and nonrefundable.

 



31

 

 

7.11 Taxes.

 

(a) VAT. It is understood and agreed between the Parties that any payments made
under Sections 7.1 through 7.5 of this Agreement are exclusive of any
value-added or similar tax imposed upon such payments.

 

(b) Withholding Taxes. In addition, if any of the payments made by Enzon
pursuant to such Sections become subject to withholding taxes under the Laws of
any jurisdiction, Enzon shall deduct and withhold the amount of such taxes for
the account of Santaris to the extent required by Law, such amounts payable to
Santaris shall be reduced by the amount of taxes deducted and withheld, and
Enzon shall pay the amounts of such taxes to the proper Governmental Authority
in a timely manner and promptly transmit to Santaris an official tax certificate
or other evidence of such tax obligations together with proof of payment from
the relevant Governmental Authority of all amounts deducted and withheld
sufficient to enable Santaris to claim such payment of taxes. Any such
withholding taxes required under Law to be paid or withheld shall be an expense
of, and borne solely by, Santaris. Enzon will provide Santaris with reasonable
assistance to enable Santaris to recover such taxes as permitted by Law.

 

7.12 Foreign Exchange. Conversion of sales recorded in local currencies to U.S.
dollars will be performed in a manner consistent with Enzon’s normal practices
used to prepare its audited financial statements for external reporting
purposes, provided that such practices use a widely accepted source of published
exchange rates.

 

7.13 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Santaris in the country in local currency by deposit in a local bank
designated by Santaris, unless the Parties otherwise agree.

 

7.14 Interest. If Enzon fails to make any payment due to Santaris under this
Agreement, then, commencing with the date that is thirty (30) days after such
payment was due, interest shall accrue on a daily basis at a rate per annum
equal to the thirty (30) day U.S. dollar LIBOR rate effective for the date that
payment was due as published by The Wall Street Journal, plus two percent (2%).

 

7.15 Records; Audits. Enzon shall keep or cause to be kept such records as are
required to determine, in a manner consistent with generally accepted accounting
principles in the United States, the sums or credits due under this Agreement,
including Net Sales. At the request and expense of Santaris, Enzon shall permit
an independent certified public accountant appointed by Santaris or any licensor
under a Third Party License and reasonably acceptable to Enzon, at reasonable
times not more than once a year and upon reasonable notice, to examine only
those records as may be necessary to determine, with respect to any year ending
not more than two (2) years (or such longer period if required by a party to a
Third Party License (other than Santaris) pursuant to a Third Party License)
prior to such request, the correctness or completeness of any royalty report or
payment made under this Agreement; provided, however, that Santaris may only
review each royalty report once pursuant to this Section 7.15. Results of any
such examination shall be (a) binding on the Parties other than in the case of
manifest error, (b) limited to information relating to the Products, (c) made
available to both Parties, and (d) subject to the confidentiality provisions of
Article 9. Santaris shall bear the full cost of the performance of any such
audit, unless such audit discloses an underpayment of more than five percent
(5%) from the amount of the original report, royalty or payment calculation, in
which case Enzon shall bear the full cost of the performance of such audit.
Enzon shall promptly pay to Santaris the amount of any underpayment of royalties
revealed by an examination and review. Any overpayment of royalties by Enzon
revealed by an examination and review shall be fully-creditable against future
royalty payments under Section 7.5.

 



32

 

 

8. INTELLECTUAL PROPERTY

 

8.1 Ownership of Technology. Subject to the terms hereof, including the licenses
and other rights granted hereunder, all Know-How and Inventions shall be owned
as follows:

 

(a) Santaris shall own the entire right, title and interest in and to all LNA
Platform Technology, regardless of inventorship; without the need for any
further action by a Party and subject to the licenses granted hereunder, Enzon
agrees to assign, and hereby does assign, its entire, right, title and interest
in and to any LNA Platform Technology to Santaris;

 

(b) Enzon shall own the entire right, title and interest in and to all Enzon
Pegylation Technology, regardless of inventorship; without the need for any
further action by a Party and subject to the licenses granted hereunder,
Santaris agrees to assign, and hereby does assign, its entire, right, title and
interest in and to any Enzon Pegylation Technology to Enzon;

 

(c) In respect of all LNA Compound Patents:

 

(i) Santaris shall initially own the entire right, title and interest in and to
all provisional and other priority patent applications, regardless of
inventorship; and without the need for any further action by a Party and subject
to the licenses granted hereunder, Enzon agrees to assign, and hereby does
assign, its entire right, title and interest in and to any such LNA Compound
Patents to Santaris. Immediately following the filing of each international
patent application filed under the Patent Cooperation Treaty claiming a Selected
LNA Compound or Product (a “PCT Application”), Santaris and Enzon shall jointly
own the right, title and interest in and to such the PCT Application, regardless
of inventorship; and without the need for any further action by a Party and
subject to the licenses granted hereunder, Santaris agrees to assign, and hereby
does assign, such right, title and interest in and to any LNA Compound Patents
to Enzon so that Santaris and Enzon shall jointly own such LNA Compound Patents.

 

(ii) At the time each PCT Application enters the national or regional phase in
any country or region in the Santaris Territory, Enzon agrees to assign, and
hereby does assign, such right, title and interest in and to any such LNA
Compound Patent to Santaris so that Santaris shall own the entire right, title
and interest in and to such LNA Compound Patent in all countries in the Santaris
Territory.

 

(iii) At the time each PCT Application enters the national or regional phase in
any country or region in the Enzon Territory, Santaris and Enzon shall continue
to jointly own such LNA Compound Patent in all countries in the Enzon Territory.

 



33

 

 

(iv) Promptly after the Effective Date, Santaris shall assign, and hereby does
assign, to Enzon such right, title and interest in and to all existing LNA
Compound Patents listed on Schedule 1.57 that are PCT Applications or have
entered the national phase in any country in the Enzon Territory so that
Santaris and Enzon shall jointly own such LNA Compound Patents, except for those
that have already entered the national or regional phase in any country or
region in the Santaris Territory so that Santaris shall continue to own those
LNA Compound Patents in the Santaris Territory.

 

(v) If Enzon discontinues all Development or Commercialization activities of all
Selected LNA Compounds claimed under an LNA Compound Patent jointly owned by the
Parties, Enzon shall then assign its entire, right, title and interest in such
LNA Compound Patent to Santaris.

 

(vi) Except to the extent permitted under Section 2.4 or with the prior written
consent of Santaris, Enzon shall not assign, license, grant, suffer, permit or
otherwise transfer any license, rights, security interest, lien or other
encumberance, or other interest of any kind in such LNA Compound Patents (except
in connection with an assignment pursuant to Section 14.8).

 

(d) Subject to appropriate confidentiality undertakings, each Party shall notify
the other Party promptly after the completion of invention disclosure statements
for each Invention (or, if any provisional or other patent applications if filed
claiming such Invention, promptly after such filing), and, to the extent a Party
is granted rights hereunder in such Invention, shall provide a copy of the same
to the other Party.

 

8.2 Patent Prosecution and Maintenance. Patents shall be prosecuted and
maintained as follows:

 

(a) LNA Platform Patents. Santaris shall direct the filing, prosecution
(including any interferences, oppositions, reissuance, and re-examinations) and
maintenance of all LNA Platform Patents in at least the countries listed in
Schedule 8.2(a) and shall consider in good faith any additional countries that
Enzon shall reasonably request. Santaris shall keep Enzon informed about any
material progress of such prosecution and maintenance.

 

(b) Enzon Pegylation Patents. Enzon shall direct the filing, prosecution
(including any interferences, oppositions, reissuance, and re-examinations) and
maintenance of all Enzon Pegylation Patents. Enzon shall keep Santaris informed
about any material progress of such prosecution and maintenance.

 



34

 

 

(c) LNA Compound Patents. Santaris shall initially file and prosecute all
provisional and other priority patent applications, which, to the extent
permitted and appropriate, shall be filed simultaneously in Denmark and the
United States, and the PCT Applications. The parties shall jointly prepare the
PCT Applications and each of Santaris and Enzon shall have the right to approve
of the initial filing of the PCT Applications. Following assignment to Enzon of
joint ownership in a PCT Application in accordance with the terms of Section
8.1(c)(i), Enzon shall prosecute and maintain such PCT Application for the
benefit of both Parties. At the time each such PCT Application enters the
national or regional phase in any country in the Santaris Territory, Santaris
shall thereafter direct the filing, prosecution (including any interferences,
oppositions, reissuance, and re-examinations) and maintenance of all LNA
Compound Patents in countries in the Santaris Territory. At the time each such
PCT Application claiming a Selected LNA Compound or Product enters the national
or regional phase in any country in the Enzon Territory, Enzon shall continue to
direct the filing, prosecution (including any interferences, oppositions,
reissuance, and re-examinations) and maintenance of all LNA Compound Patents in
countries in the Enzon Territory. The Party having the right to prosecute in
accordance with the foregoing is referred to as the “Prosecuting Party”.
Prosecuting Party shall provide the other Party promptly with copies of all
patent applications, correspondences and other communications relating to LNA
Compound Patents to and from patent offices and provide the other Party at least
sixty (60) days to offer comments. Prosecuting Party shall consider in good
faith any comments the other Party may have with regard to the preparation,
filing, prosecution and/or maintenance of the patent applications and patents
related to such LNA Compound Patents. Prosecuting Party shall provide the other
Party, a reasonable time prior to taking or failing to take action that would
affect the scope or validity of rights under any LNA Compound Patent (including
substantially narrowing or canceling any claim without reserving the right to
file a continuing or divisional application, abandoning any patent or not filing
or perfecting the filing of any patent application in any country), with notice
of such proposed action or inaction so that the other Party has a reasonable
opportunity to review and make comments, and take such actions as may be
appropriate in the circumstances. However, the foregoing three sentences shall
not apply to the prosecution of national or regional phase applications in the
Santaris Territory, except that Santaris shall keep Enzon informed of the
material progress of such prosecution and shall provide such documents and take
such actions as may be reasonably required to facilitate the prosecution of
corresponding Patents in the Enzon Territory. The Parties and their patent
counsel shall establish such procedures as may be desired to carry out the
mutual review and consultation procedure contemplated under this Section 8.2(c)
without imposing unreasonable burdens and delays on the prosecution of the LNA
Compound Patents. If Enzon, as the Prosecuting Party, determines not to file,
prosecute, defend or maintain any LNA Compound Patent (including failing to
defend any interference or opposition proceedings) in any country, and providing
that no other patent applications or patents containing the same claims are then
pending or issued in that same country, then Enzon shall provide Santaris with
thirty (30) days prior written notice of such determination and Santaris shall
have the right and opportunity to file, prosecute, defend and/or maintain such
patent or patent application at Santaris’s sole cost and expense.

 

(d) Prosecution and Maintenance Expenses. Unless otherwise provided hereunder,
(i) Santaris shall be responsible for one hundred percent (100%) of the costs
incurred in connection with the filing, prosecution, and maintenance of LNA
Platform Patents in the world and the LNA Compound Patents in the Santaris
Territory (including the national or regional phase of any PCT Application),
(ii) Enzon shall be responsible for one hundred percent (100%) of the costs
incurred in connection with the filing, prosecution, and maintenance of Enzon
Pegylation Patents and LNA Compound Patents in the Enzon Territory; and (iii)
Enzon shall be responsible for 67% of the costs incurred in connection with the
filing and prosecution of the priority and PCT Applications for the LNA Compound
Patents and Santaris shall be responsible for 33% of such costs. Within sixty
(60) days after the end of each Enzon Quarter, each Party shall submit to the
other Party an accounting of all costs Enzon incurs with regard to the filing
and prosecution of such priority and PCT Applications for the LNA Compound
Patents during that quarter and within thirty (30) days thereafter, the
applicable Party shall reimburse the other Party such amount as may be required
in accordance with the foregoing agreed allocation of such costs. Upon the
reasonable request of a Party, the other Party shall submit appropriate records
to verify such costs.

 



35

 

 

(e) Assistance. Each Party shall cooperate with the other and take all
reasonable additional actions and execute such agreements, instruments and
documents as may be reasonably required to perfect the other’s ownership
interest in accordance with this Agreement including, the execution of necessary
and appropriate instruments of assignment to achieve such ownership as set forth
in this Section 8.2.

 

8.3 Enforcement of Patent Rights.

 

(a) Enforcement of LNA Platform Patents. If either Party becomes aware of a
suspected infringement in the Enzon Territory by a Third Party of any LNA
Platform Patent licensed to Enzon under this Agreement and such potential
infringement or claim relates to a Selected LNA Compound or a Product, such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Santaris shall have the sole right, but shall not be
obligated, to bring an infringement action at its own expense, in its own name
and entirely under its own direction and control in the Enzon Territory. Enzon,
upon request of Santaris, agrees to join in any such litigation at Santaris’
expense and to cooperate with Santaris in connection with such litigation.

 

(b) Enforcement of Enzon Pegylation Patents. If either Party becomes aware of a
suspected infringement in the Santaris Territory by a Third Party of any Enzon
Pegylation Patent licensed to Santaris under this Agreement and such potential
infringement or claim relates to a Selected LNA Compound or a Product, such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Enzon shall have the sole right, but shall not be
obligated, to bring an infringement action at its own expense, in its own name
and entirely under its own direction and control in the Santaris Territory.
Santaris, upon request of Enzon, agrees to join in any such litigation at Enzon
expense and to cooperate with Enzon in connection with such litigation.

 

(c) Enforcement of LNA Compound Patents. If either Party becomes aware of a
suspected infringement in the Santaris Territory or the Enzon Territory by a
Third Party of any LNA Compound Patent, such Party shall notify the other Party
promptly, and following such notification, the Parties shall confer. Santaris
shall have the sole right, but shall not be obligated, to bring an infringement
action at its own expense, in its own name and entirely under its own direction
and control in the Santaris Territory. Enzon shall have the first right, but
shall not be obligated, to bring an infringement action at its own expense, in
its own name and entirely under its own direction and control in the Enzon
Territory. Each Party, upon request of the other Party, agrees to join in any
such litigation at the other Party’s expense and to cooperate in connection with
such litigation. If Enzon fails to prosecute any action or commence good faith
settlement negotiations with respect to such alleged infringement in the Enzon
Territory within one hundred eighty (180) days, Santaris shall have the right,
at such Party’s sole expense, to institute any such litigation.

 



36

 

 

(d) Recoveries. If either Party exercises the rights conferred in this Section
8.3 in respect of LNA Compound Patents and recovers any damages or other sums in
such action, suit or proceeding or in settlement thereof in respect of the Enzon
Territory, such damages or other sums recovered shall first be applied to all
out-of-pocket costs and expenses incurred by such Party in connection therewith,
including attorneys fees. If, after such reimbursement, any funds shall remain
from such damages or other sums recovered, the amount of any recovery remaining
shall then be allocated: (i) if Enzon enforces, ninety percent (90%) to Enzon
and ten percent (10%) to Santaris, and (ii) if Santaris enforces, fifty percent
(50%) to each Party.

 

8.4 Limitations. Notwithstanding the terms of Sections 8.2 and 8.3, all rights
of Enzon, and all obligations of Santaris, under Sections 8.2 and 8.3 shall be
subject to any restrictions on Santaris’s rights under the Third Party Licenses.

 

8.5 Defense of Third Party Claims. Each of the Parties shall promptly notify the
other if of any legal or administrative action by any Third Party against an LNA
Platform Patent, Enzon Pegylation Patent or LNA Compound Patent, of which it
becomes aware and where such claim relates to a Selected LNA Compound or a
Product, including any nullity, revocation, reexamination, or compulsory license
proceeding.  Enzon shall have the sole right, but no obligation, to defend
against any such action involving an Enzon Pegylation Patent, in its own name,
and any such defense shall be at Enzon’s expense.  Santaris, upon request of
Enzon, agrees to join in any such action at Enzon’s expense and in any event to
cooperate with Enzon at Enzon’s expense.  Santaris shall have the sole right,
but no obligation, to defend against any such action involving an LNA Platform
Patent, in its own name, and any such defense shall be at Santaris’s expense. 
Enzon, upon request of Santaris, agrees to join in any such action at Santaris’s
expense and in any event to cooperate with Santaris at Santaris’s expense.  Each
Party shall have the first right, but no obligation, to defend against any such
action involving an LNA Compound Patent in its respective Territory. The defense
of any such action involving an LNA Compound Patent in the Enzon Territory shall
be at Enzon’s sole cost and expense and the defense of any such action involving
an LNA Compound Patent in the Santaris Territory shall be at Santaris’s sole
cost and expense. Each Party, upon request of the other Party, agrees to join in
any such action and in any event to cooperate with the other Party.  If Enzon
fails to defend against any such action involving an LNA Compound Patent, then
Santaris shall have the right to defend such action.

 

8.6 Hatch-Waxman Certification. If either Party receives a notice under 21
U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or comparable laws or
regulations applicable to biological products (“Paragraph IV Notice”) relating
to a Product and concerning an LNA Compound Patent, then it shall use reasonable
efforts to provide a copy of such notice to the other Party within two
(2) Business Days after its receipt thereof and best efforts to provide such
copy as promptly as practicable thereafter.  Each of the Parties shall have the
same rights to initiate patent infringement litigation based on a Paragraph IV
Notice as are provided in Section 8.3(c). Each Party, upon request of the other
Party, shall reasonably cooperate with the requesting Party in any such
litigation at the requesting Party’s expense.

 



37

 

 

8.7 Patent Term Restoration/Supplemental Protection. The Parties shall cooperate
with each other in obtaining patent term restoration, extensions or supplemental
protection certificates or their equivalents in any country in the Enzon
Territory where applicable to LNA Compound Patents. If elections with respect to
obtaining such patent term restoration, extensions or supplemental protection
certificates are to be made, Enzon shall have the right to make the election and
Santaris agrees to abide by such election.

 

9.CONFIDENTIALITY

 

9.1 Treatment of Confidential Information. The Parties agree that during the
Term, and for a period of five (5) years after the end of the Term, a Party
receiving Confidential Information of the other Party will (a) maintain in
confidence such Confidential Information to the same extent such Party maintains
its own proprietary industrial information of similar kind and value (but at a
minimum each Party shall use commercially reasonable efforts), (b) not disclose
such Confidential Information to any Third Party without prior consent of the
other Party, and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.

 

9.2 Exceptions. A Party shall not have the obligations set forth in Section 9.1
with respect to any portion of such Confidential Information that it can show by
adequate documentation:

 

(a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

 

(b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party;

 

(c) is subsequently disclosed to the receiving Party by a Third Party lawfully
in possession thereof without obligation to keep it confidential;

 

(d) has been published by a Third Party; or

 

(e) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information.

 

9.3 Authorized Disclosure. Notwithstanding Section 9.1, a Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is necessary in the following instances; provided, however, that in
the case of (c) and (d) below, the disclosing Party will seek to obtain
protective orders that preserve the confidentiality of the Confidential
Information to the fullest extent possible:

 

(a) filing or prosecuting LNA Compound Patents for Selected LNA Compounds or
Products;

 

(b) Regulatory Filings for Products;

 

(c) prosecuting or defending litigation relating to Selected LNA Compounds or
Products;

 



38

 

 

(d) complying with Laws; and

 

(e) disclosure, in connection with the performance of this Agreement, to
Affiliates, potential and actual licensees or sublicensees, employees,
consultants, contractors including clinical trial investigators, or agents, each
of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 9.

 

9.4 Agreement Terms. The Parties acknowledge that the terms of this Agreement
shall be treated as Confidential Information of both Parties and may be
disclosed only as expressly permitted by this Section 9.4 or Section 9.5. Such
terms may be disclosed by a Party to individuals or entities covered by Section
9.3 above, each of whom (other than a Governmental Authority) prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 9. Disclosure of
the terms of this Agreement (but not other Confidential Information received
from the other Party) may also be made, to actual or potential bankers, lenders
and investors of the disclosing Party as long as they are subject to terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 9. If Enzon or Santaris becomes aware of a breach or alleged breach
by any individual referred to in Section 9.3 or 9.4 of such individual’s
confidentiality obligations relating to Confidential Information, then the Party
that learns of such breach or alleged breach shall notify the other Party, and
the Parties will use commercially reasonable efforts to enforce available
remedies in respect of such breach as soon as reasonably practicable under the
circumstances.

 

9.5 Publicity.

 

(a) The press release announcing the execution of this Agreement is set forth on
Schedule 9.5 hereto. In addition, the Parties may make public statements
concerning the terms of this Agreement solely where such statements (i) are
required by Law, applicable stock exchange regulation or legal proceedings, as
confirmed, upon the request of a Party, by the written advice of counsel for the
other Party (in which case the Party that is required to or has otherwise
decided to make a public statement will disclose such statements to the other
Party prior to making a public statement and, to the extent practicable, provide
such other Party an opportunity to review and comment); (ii) include no greater
disclosure or additional statements than were previously disclosed or made by
the Parties in a public statement; or (iii) was, upon request of a Party,
approved with the prior written consent of the other Party, such consent not to
be unreasonably withheld or delayed; provided that a Party listed on a stock
exchange may reasonably withhold its consent, when such statement, proposed to
be made by the other Party, would cause the Party to be required, upon the
written advice of counsel for the Party, pursuant to securities laws or
applicable stock exchange regulation, to make a public disclosure. In addition,
the Parties may make public statements concerning the progress of the Selected
LNA Compounds or Products solely where such statements (i) are with respect to
data generated by such Party with respect to a Selected LNA Compound or Product,
including the results of the Discovery Program or preclinical or clinical
studies conducted by such Party; (ii) include no greater disclosure or
additional statements than were previously disclosed or made by the Parties in a
public statement; or (iii) was, upon request of a Party, approved with the prior
written consent of the other Party in its sole discretion. The Parties shall
cause its Affiliates, officers, directors, employees, contractors and agents
only to make public announcement regarding the terms of or events related to
this Agreement or concerning the progress of the Selected LNA Compounds or
Products according to this Section 9.5.

 



39

 

 

(b) In connection with any filing that is required by Law, applicable stock
exchange regulation or legal proceedings (including any SEC filing of this
Agreement), the Party required to make such filing shall endeavor to obtain
confidential treatment of economic and trade secret information and shall seek
the other Party’s views concerning the scope of any redaction of this Agreement
in any such filing. In any event, the Parties agree to take all reasonable
action to avoid disclosure of Confidential Information except as permitted
hereunder, and shall cooperate with each other with respect to all such
disclosures.

 

9.6 Publications.

 

(a) Each Party, its Affiliates or any of its or its Affiliates’ employees,
contractors, consultants, sublicensees or agents (i) may publish or present in a
scientific journal or other scientific setting any data generated by such Party
with respect to a Selected LNA Compound or Product, including the results of the
Discovery Program or preclinical or clinical studies conducted by such Party,
without the other Party’s prior consent, and (ii) shall not publish or present
in a scientific journal or other scientific setting any data generated by the
other Party with respect to a Selected LNA Compound or Product, including the
results of the Discovery Program or preclinical or clinical studies conducted by
such other Party, without the other Party’s prior written consent (which may not
be unreasonably withheld or delayed). Notwithstanding the foregoing, nothing in
this Section 9.6 shall be construed to limit the right of either Party’s
clinical investigators to publish the results of their studies; provided,
however, that each Party’s agreements with its clinical investigators shall
provide such Party a reasonable amount of time, and in no event less that thirty
(30) days, to review all such publications for the purpose of safeguarding
intellectual property rights and Confidential Information. After such review
period, either Party shall have the right to require the clinical investigator
to delay publication by up to sixty (60) additional days in order to allow
sufficient time for a Party to file patent applications.

 

(b) Santaris will promptly provide to Enzon any publications or other scientific
disclosures that Santaris receives from Exiqon pursuant to Section 4.03 of the
Exiqon License, and will provide to Enzon the same written approval right over
such publications and other scientific disclosures that Exiqon has granted to
Santaris pursuant to that provision. Enzon will provide its approval or
disapproval to Santaris which in turn will communication such approval or
disapproval to Exiqon.

 

10.TERM AND TERMINATION

 

10.1 Term. This Agreement shall continue until the earlier of (a) expiration of
the last Royalty Term, and (b) the effective date of termination pursuant to
Sections 10.2 or 10.3 (the “Term”).

 



40

 

 

10.2 Termination by Enzon. Enzon may terminate the Agreement at any time in its
entirety or in respect of one or more Selected LNA Compounds or Products for any
reason upon one hundred twenty (120) days notice; provided that Santaris may
then accelerate the effective date of termination to any date that is at least
thirty (30) days after receiving such notice. After Santaris’s receipt of any
such notice from Enzon, Santaris shall have the right to discuss with Third
Parties the opportunity to obtain a license or other right to Develop and
Commercialize the Products upon expiration of the relevant notice period.
Additionally, Enzon shall cooperate reasonably with Santaris to provide to
Santaris any Confidential Information or Know-How Controlled by Enzon relating
to the Development and Commercialization of Products that may be useful to
enable Santaris to enter into such discussions with such Third Parties; provided
that such Third Party is subject to a confidentiality agreement reasonably
acceptable to Enzon in respect of Enzon Technology.

 

10.3 Mutual Termination Rights. Either Party may terminate this Agreement,
solely with respect to the Selected LNA Compound or Product to which a material
breach relates, if:

 

(a) The other Party is in material breach of this Agreement, and the
non-breaching Party delivers notice of such material breach to the other Party
describing in detail the nature of such breach and its intent to terminate under
this Section 10.3. If Enzon fails either to pay or to dispute in good faith any
amounts alleged to be due and payable to Santaris hereunder within thirty (30)
days after receiving written notice of such failure, Santaris may terminate this
Agreement at the end of such thirty (30) day period. If the alleged breach is
not for nonpayment, the allegedly breaching Party shall have ninety (90) days
(or, in respect of any breach that would also be a breach under a Third Party
License, such shorter time period as may be permitted under such Third Party
License) from receipt of such notice to cure such breach (or, if such default
cannot be cured within such ninety (90) day period, the breaching Party must
commence and diligently continue actions to cure such default during such ninety
(90) day period). Any such termination shall become effective at the end of such
ninety (90) day period unless the breaching Party has cured any such breach or
default prior to the expiration of such ninety (90) day period (or, if such
default is capable of being cured but cannot be cured within such ninety (90)
day period, the breaching Party has commenced and diligently continued actions
to cure such default provided always that, in such instance, such cure must have
occurred within one hundred eighty (180) days after notice thereof was provided
to the breaching Party by the non-breaching Party to remedy such default); or

 

(b) Either Party may terminate this Agreement in its entirety if the other Party
is generally unable to meet its debts when due, or makes a general assignment
for the benefit of its creditors, or there shall have been appointed a receiver,
trustee or other custodian for such Party for or a substantial part of its
assets, or any case or proceeding shall have been commenced or other action
taken by or against such Party in bankruptcy or seeking the reorganization,
liquidation, dissolution or winding-up of such Party or any other relief under
any bankruptcy, insolvency, reorganization or other similar act or Law, and any
such event shall have continued for sixty (60) days undismissed, unstayed,
unbonded and undischarged. In such circumstances, the other Party may, upon
notice to such Party, terminate this Agreement, such termination to be effective
upon such Party’s receipt of such notice; or

 



41

 

 

(c) In the case of Santaris only, if Enzon or any of its Affiliates commences or
otherwise, directly or indirectly, pursues (or voluntarily assists Third Parties
to do so, other than as required by law or legal process) any proceeding seeking
to have any of the LNA Platform Patents or LNA Compound Patents revoked or
declared invalid, unpatentable, or unenforceable (other than in defense of a
claim by Santaris against Enzon). In the case of Enzon only, if Santaris or any
of its Affiliates commences or otherwise, directly or indirectly, pursues (or
voluntarily assists Third Parties to do so, other than as required by law or
legal process) any proceeding seeking to have any of the Enzon Pegylation
Patents or LNA Compound Patents revoked or declared invalid, unpatentable, or
unenforceable (other than in defense of a claim by Enzon against Santaris).

 

(d) In the case of Santaris only and subject to Section 6.1(b), if Enzon fails
to achieve the Development timelines set forth in the table in Section 6.1(a) in
respect of any Enzon Target, Santaris may terminate this Agreement in respect of
such Enzon Target.

 

10.4 Effect of Termination.

 

(a) If a Party gives notice of termination under Section 10.3 and the other
Party disputes whether such notice was proper, then the issue of whether this
Agreement has been terminated shall be resolved in accordance with Article 13
and each Party shall continue to perform its obligations hereunder pending the
conclusion of such dispute resolution proceeding. If as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then such termination shall be effective immediately. If as a result of such
dispute resolution process, it is determined that the notice of termination was
improper, then no termination shall have occurred and this Agreement shall
remain in effect.

 

(b) Survival.

 

(i) The following provisions shall survive any expiration or termination of this
Agreement: Sections 2.2 (except as otherwise expressly provided in such
Section), 2.3, 6.1(i), 7.15, 8.1, 10.4 and Articles 9 (except Sections 9.5 and
9.6), 12, 13 and 14, and, to the extent necessary to give to such surviving
provisions, Article 1.

 

(ii) Subject to Section 7.4(d), termination of this Agreement shall not relieve
the Parties of any liability that accrued hereunder prior to the effective date
of such termination. In addition, termination of this Agreement shall not
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.

 

(c) Licenses and Other Rights.

 

(i) Upon termination of this Agreement, whether in its entirety or for a
particular Selected LNA Compound or Product, by Enzon pursuant to Section 10.2
or by Santaris pursuant to Section 10.3, all licenses with respect to the
applicable Selected LNA Compound or Product to Enzon under Section 2.1 shall
terminate, and Enzon shall (without charge, other than reimbursement of
out-of-pocket expenses):

 

(A) as soon as reasonably practicable after such termination, upon Santaris’s
request:

 



42

 

 

(x) assign to Santaris all of Enzon’s right, title and interest in and to any
agreements between Enzon and Third Parties that are freely assignable by Enzon,
subject to assumption by Santaris of all obligations accruing thereunder
thereafter, and that relate solely to the Development or manufacture of the
terminated Selected LNA Compound or Product (or, if not relating solely to the
terminated Selected LNA Compound or Product, shall cooperate with Santaris to
otherwise provide the benefit of such agreement); to the extent that any such
agreement is not freely assignable by Enzon, then such agreement will not be
assigned, and upon the request of Santaris, Enzon will cooperate in good faith
and use Diligent Efforts (which shall not include the obligation to pay money or
commence litigation) to allow Santaris to obtain a license or other right to the
extent Enzon has the right and ability to do so;

 

(y) if Enzon has, as of the effective date of termination, filed an MAA for the
terminated Product in the United States, grant Santaris a license to any Product
Trademarks, for such Product including any registrations and design patents for
such Product and any Internet domain name registrations for such trademarks and
slogans, all to the extent they relate to such Product; and

 

(z) assign all of Enzon’s right, title and interest in and to any Development
Data, Regulatory Filings, Regulatory Approvals and LNA Compound Patents (or, if
any such Development Data, Regulatory Filings, Regulatory Approvals and LNA
Compound Patent relates to other Selected LNA Compounds or Products then being
Developed or Commercialized by Enzon and not subject to such termination, Enzon
agrees to grant, and hereby grants, Santaris the exclusive, perpetual,
royalty-free license (with right to sublicense) under such Development Data,
Regulatory Filings, Regulatory Approvals and LNA Compound Patents to develop,
manufacture and commercialize all products, other than such Selected LNA
Compounds or Products then being Developed or Commercialized by Enzon and not
subject to such termination).

 

(B) upon Santaris’s request, transfer to Santaris or its designee the management
and continued performance of any clinical trials for the terminated Selected LNA
Compound or Product which trials are ongoing as of the effective date of such
termination.

 

(C) upon Santaris’s request, if a manufacturing process for the terminated
Product has been completed as of the effective date of termination for such
Product, transfer the completed manufacturing process for such Product to
Santaris or its designee for its use solely to manufacture such Product and
subject to all Third Party rights and obligations, cooperate with Santaris, at
no incremental cost to Enzon, to effect the transition of such manufacturing
process, and

 

(D) supply Santaris with clinical and commercial quantities of the terminated
Product for the shorter of (x) the period until Santaris or its designee has
established and validated a manufacturing process for such Product and is
approved to manufacture clinical trial and commercial supplies of such Product
or (y) thirty-six (36) months from the effective date of such termination;
provided, that Santaris will reimburse Enzon for one hundred and thirty-five
percent (135%) of Enzon’s COGS (as defined in Schedule 6.3(b)) with respect to
such Product.

 



43

 

 

(E) to the extent requested by Santaris and without regard to the limitations
imposed by Article 9, Enzon agrees to grant and hereby grants to Santaris,
effective upon such termination of this Agreement as a whole or with respect to
a particular terminated Selected LNA Compound or Product solely for Santaris to
have the exclusive right to develop, manufacture, sell, offer to sell and
otherwise Commercialize the Selected LNA Compound(s) and Product(s) to which
such termination relates (and Enzon shall retain the rights to the Enzon
Technology for all other purposes) a non-exclusive, fully paid-up, worldwide
right and license, with the right to sublicense, under the Enzon Technology;
provided, that such license grant shall not include the Enzon Pegylation
Technology unless such terminated Selected LNA Compound or Product was a
Pegylated version, and then the license to the Enzon Pegylation Technology shall
only be with respect to such Pegylated Selected LNA Compound and/or Pegylated
Product.

 

(ii) If Enzon is entitled to terminate this Agreement pursuant to Sections
10.3(a) or (b), Enzon may elect, in lieu of such termination of this Agreement
in its entirety, to terminate the licenses granted to Santaris under Section 2.2
(other than Section 2.2(d)); and the licenses granted to Enzon under Section 2.1
shall continue, subject to the terms and conditions of this Agreement, including
any obligation to make all payments under Article 7, and Enzon will no longer be
required to provide copies of changes to the Development Plan or copies of the
Commercialization Plans, hold or attend meetings of the JSC or any other
committee or project team, or share any Development Data or Regulatory Filings
with Santaris. In such case, Enzon shall remain liable for the Event Milestone
Payments, royalties and other payments due under Article 7, however, Enzon may
offset against such payment obligations any contract damages that are determined
to be due to Enzon pursuant to Article 13.

 

(d) Enzon will cooperate in any reasonable manner requested by Santaris, at
Santaris’s sole cost and expense, to achieve a smooth and expeditious transition
of the development, manufacturing, marketing, and sales of the terminated
Products to Santaris or its licensees.

 

11.REPRESENTATIONS AND WARRANTIES

 

11.1 General Representations and Warranties. Each Party represents and warrants
to the other that, as of the Effective Date:

 

(a) it is duly organized and validly existing under the Laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof;

 

(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;

 



44

 

 

(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material Law
of any Governmental Authority having jurisdiction over it;

 

(d) it has not granted, and will not grant during the Term of the Agreement, any
right to any Third Party that would conflict with the rights granted to the
other Party hereunder. It has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder;

 

(e) it is aware of no action, suit or inquiry or investigation instituted by any
governmental agency that questions or threatens the validity of this Agreement;
and

 

(f) all necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such Party to enter
into, or perform its obligations under, this Agreement have been obtained.

 

11.2 Representations and Warranties of Santaris. As of the Effective Date and
except as set forth in Schedule 11.2, Santaris hereby represents and warrants to
Enzon as follows:

 

(a) to the best of Santaris’s knowledge, the issued LNA Compound Patents, LNA
Platform Patents and Patents included in the Santaris Know-How are valid and
enforceable, and all maintenance fees and annuities due and owed on all LNA
Compound Patents, LNA Platform Patents and Patents included in the Santaris
Know-How have been fully-paid;

 

(b) Santaris has not received any written notice or claim that Santaris is
infringing or has infringed any Third Party Patent through activities related to
SPC2968, SPC3042 or the LNA Platform Technology;

 

(c) to the best of Santaris’s knowledge, no Third Party is infringing any LNA
Compound Patent, LNA Platform Patent or any Patent included in the Santaris
Know-How;

 

(d) except with respect to Patents subject to the Exiqon License and University
of Copenhagen License, which Patents are listed on Schedule 1.61, Santaris is
the legal and beneficial owner of all the LNA Compound Patents, LNA Platform
Patents and Patents included in the Santaris Know-How, and, except for
non-exclusive research licenses and other licenses or rights reserved to the
licensor or others under the Third Party Licenses, no other person, firm,
corporation or other entity has any right, interest or claim in or to, and
Santaris has not entered into any agreement granting any right, interest or
claim in or to, the LNA Compound Patents, LNA Platform Patents and Patents
included in the Santaris Know-How;

 

(e) Schedules 1.57 and 1.61 contain a complete and correct list as of the
Effective Date of all LNA Platform Patents, LNA Compound Patents and Patents
included in the Santaris Know-How that cover rights licensed to Enzon in this
Agreement, and indicates whether such patent or patent application is owned by
or licensed by Santaris;

 



45

 

 

(f) the Exiqon License as heretofore delivered by Santaris to Enzon represent
the complete agreement and understanding between Exiqon and Santaris relating to
the Santaris Technology that is the subject of the Exiqon License. The
University of Copenhagen License as heretofore delivered by Santaris to Enzon
represents the complete agreement and understanding between Santaris and the
University of Copenhagen relating to the Santaris Technology that is the subject
of the University of Copenhagen License. The Chugai License as heretofore made
available by Santaris to Enzon represents the complete agreement and
understanding between Exiqon and Chugai relating to the Santaris Technology that
is the subject of the Chugai License. None of the Exiqon License, University of
Copenhagen License or Chugai License has been modified, supplemented or amended,
other than by amendments thereto provided to Enzon prior to the Effective Date.
Except for the Exiqon License, the University of Copenhagen License and the
Chugai License, there are no agreements to which Santaris or any of its
Affiliates is a party or sublicensee pursuant to which Santaris or any of its
Affiliates has a license, sublicense, or an option to obtain a license, or holds
an immunity from suit, with respect to Patents that, but for Santaris’s rights
under such agreements, could be asserted by Third Parties to be infringed by the
distribution, use, or sale of a Selected LNA Compound or a Product in the Enzon
Territory;

 

(g) each of the Exiqon License, University of Copenhagen License and the Chugai
License is in full force and effect, all payments to date required to be made
thereunder by Santaris or Exiqon, as applicable, have been made, and Santaris
and Exiqon, as applicable, are in compliance in all material respects with their
respective obligations thereunder;

 

(h) except as provided in any of the Third Party Licenses, none of the LNA
Compound Patents, LNA Platform Patents or Patents included in the Santaris
Know-How contain claims covering inventions developed with funding from the
United States government or any other governmental entity;

 

(i) each of the existing LNA Compound Patents, LNA Platform Patents and Patents
included in the Santaris Know-How is free of any lien, encumbrances, charge,
security interest, mortgage or other similar restriction;

 

(j) Santaris and its Affiliates have disclosed to Enzon all material information
generated by or for it with respect to the safety and efficacy of each of
SPC2968 and SPC3042;

 

(k) Santaris and its Affiliates have disclosed to Enzon all material
correspondence and contact information between each of them and the FDA and any
other Regulatory Authorities regarding each of SPC2968 and SPC3042; and

 

(l) all inventors of any LNA Platform Patents, LNA Compound Patents and Patents
included in the Santaris Know-How have executed assignments of their inventions
in favor of Santaris, and all such assignments are valid and enforceable.

 



46

 

 

11.3 Licenses. Santaris covenants and agrees with Enzon that Santaris: (a) shall
not execute or otherwise permit, and shall cause its Affiliates to refrain from
executing or otherwise permitting, any amendment, modification or waiver to any
of the Third Party Licenses that would adversely affect Enzon’s rights hereunder
without the prior written consent of Enzon, (b) shall not make any election or
exercise any right or option (or omit to take any action which would), and shall
cause its Affiliates to refrain from making any election or exercising any right
or option (or omitting to take any action which would), terminate or relinquish
in whole or in part of any Third Party License that would adversely affect
Enzon’s rights hereunder, (c) shall comply, and shall cause its Affiliates to
comply, with all of its or its Affiliates’ obligations under the Third Party
Licenses in all material respects, (d) shall take, and shall cause its
Affiliates to take, such actions as shall be necessary to keep in full force and
effect the Third Party Licenses; and (e) shall give prompt notice to Enzon,
together with a review of outstanding issues, of any actual or alleged defaults,
breaches, violations, proposed amendments or proposed modifications of, or any
proposed waivers under, any of the Third Party Licenses by any of the parties to
the Licenses.

 

11.4 Disclaimer Concerning Technology. EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EXCEPT FOR THOSE SET FORTH IN
THIS AGREEMENT, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL
CASES WITH RESPECT THERETO. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, (A) BOTH PARTIES ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING THE
DILIGENT EFFORTS OF THE PARTIES, THE ACTIVITIES TO BE CONDUCTED UNDER THE
RESEARCH PROGRAM AND ANY DEVELOPMENT PLAN PREPARED BY ENZON ARE INHERENTLY
UNCERTAIN, AND THAT THERE ARE NO ASSURANCES THAT THE PARTIES WILL SUCCESSFULLY
IDENTIFY A DRUG CANDIDATE OR THAT ANY SUCH CANDIDATE WILL BE SUCCESSFULLY
DEVELOPED AND COMMERCIALIZED BY ENZON AS A PRODUCT; AND (B) EACH PARTY EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, TO THE
CONTRARY.

 

12.INDEMNITIES

 

12.1 Mutual Indemnification. Subject to Section 12.4, each Party hereby agrees
to indemnify, defend and hold the other Party, its Affiliates, its licensees,
its licensors, and its and their officers, directors, employees, consultants,
contractors, sublicensees and agents (and, in case of such licensors, their
trustees, faculty, medical and professional staff and students) (collectively,
“Representatives”) harmless from and against any and all damages or other
amounts payable to a Third Party claimant, as well as any reasonable attorneys’
fees and costs of litigation (collectively, “Damages”) arising out of or
resulting from any claim, suit, proceeding or cause of action (each, a “Claim”)
brought by a Third Party against a Party or its Representatives based on: (a)
breach of any representation or warranty by the Indemnifying Party contained in
this Agreement, (b) breach of any applicable Law by such Indemnifying Party, or
(c) gross negligence or willful misconduct by such Indemnifying Party, its
Affiliates, or their respective employees, contractors or agents.

 



47

 

 

12.2 Indemnification by a Party.

 

(a) Subject to Section 12.4, Enzon hereby agrees to indemnify, defend and hold
Santaris, its licensors and their Representatives harmless from and against any
Damages resulting from Claims brought by a Third Party against Santaris or its
Representatives resulting directly or indirectly from Enzon’s Development or
Commercialization of any Product by Enzon, its Affiliates, licensees or
sublicensees, including Claims by a Third Party alleging patent infringement
with respect to the manufacture, use, sale, offer for sale or importation of a
Selected LNA Compound or Product in the Enzon Territory, except to the extent
that such Damages are covered by Santaris’s indemnification of Enzon pursuant to
Section 12.1 or 12.3.

 

(b) Subject to Section 12.4, Santaris hereby agrees to indemnify, defend and
hold Enzon and its Representatives harmless from and against any Damages
resulting from Claims brought by a Third Party against Enzon or its
Representatives resulting directly or indirectly from Santaris’s Development or
Commercialization of any Product by Santaris, its Affiliates, licensees or
sublicensees, including Claims by a Third Party alleging patent infringement
with respect to the manufacture, use, sale, offer for sale or importation of a
Selected LNA Compound or Product in the Santaris Territory or the Development or
Commercialization of any LNA Compound or Product, rights to which have reverted
from Enzon back to Santaris, except to the extent that such Damages are covered
by Enzon’s indemnification of Santaris pursuant to Section 12.1.

 

12.3 Survivin Target Indemnity.

 

(a) Enzon Territory. Notwithstanding anything to the contrary contained in
Section 12.1 or 12.2, to the extent a Claim is commenced or threatened directly
or indirectly against Enzon or its Representatives by or on behalf of the
parties listed on Schedule 12.3(a), or any of their affiliates, licensees, joint
venturers, agents, assigns or any similar third party (the “Survivin Indemnity
Parties”), involving any actual or alleged infringement of any patent rights
identified on Schedule 12.3(a) in connection with the manufacture, use, sale,
offer for sale, or importation of any Product containing SPC3042 in the Enzon
Territory, or in connection with the manufacture of a Product in the Santaris
Territory for subsequent importation and sale in the Enzon Territory, then Enzon
shall be entitled to recover from Santaris, and Santaris shall pay to Enzon,
fifty percent (50%) of all amounts required to be paid to any Survivin Indemnity
Party as a result of such Claim, including any settlement of such Claim;
provided that such payments from Santaris to Enzon shall be limited to the
amount paid by Enzon for rights granted in respect of rights of the Survivin
Target pursuant to Section 7.1(b) and any and all milestone or royalty payments
made by Enzon pursuant to Sections 7.4 and 7.5 in respect of Selected LNA
Compounds or Products modulating the Survivin Target and then from any such
unpaid milestone or royalty payments owed or that thereafter may be owed by
Enzon to Santaris under this Agreement in respect of Selected LNA Compounds or
Products modulating the Survivin Target; provided, that deductions from owed
royalties shall not reduce the royalties to an amount less than Santaris’s
obligation to pay royalties under the Third Party Licenses. Further, if as a
result of or in connection with any commenced or threatened Claim or settlement
thereof, Enzon takes a license from a Survivin Indemnity Party, Enzon shall have
the right to offset up to fifty percent (50%) of any royalties due to Santaris
pursuant to this Agreement by the amount of royalties paid to such Survivin
Indemnity Party; provided that such royalty reduction cannot be more than two
and a half percent (2.5%).

 



48

 

 

(b) Santaris Territory. Without limiting Section 12.3(a) and notwithstanding
anything to the contrary contained in Section 12.1 or 12.2, Santaris shall
indemnify, defend and hold Enzon and its Representatives harmless from and
against one hundred percent (100%) of the amount of any and all Damages arising
from any Claims brought directly or indirectly by or on behalf of the Survivin
Indemnity Parties, involving any actual or alleged infringement of any patent
rights in connection with the manufacture, use, sale, offer for sale, or
importation of any Product containing SPC3042 in the Santaris Territory, or in
connection with the manufacture of the Product in the Enzon Territory for
subsequent importation and sale in the Santaris Territory.

 

12.4 Conditions to Indemnification. If any Third Party asserts a Claim with
respect to any matter for which a Party (the “Indemnified Party”) is entitled to
indemnification hereunder (a “Third Party Claim”), then the Indemnified Party
shall promptly notify the Party obligated to indemnify the Indemnified Party
(the “Indemnifying Party”) thereof; provided, however, that no delay on the part
of the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby.

 

(a) The Indemnifying Party shall have the right, exercisable by notice to the
Indemnified Party within ten (10) Business Days of receipt of notice from the
Indemnified Party of the commencement of or assertion of any Third Party Claim,
to assume direction and control of the defense, litigation, settlement, appeal
or other disposition of the Third Party Claim (including the right to settle the
claim solely for monetary consideration) with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party; provided,
that the Indemnifying Party shall obtain the prior consent of any such
Indemnified Party as to any settlement that would materially diminish or
materially adversely affect the scope, exclusivity or duration of any Patents
licensed under this Agreement, would require any payment by such Indemnified
Party, would require an admission of legal wrongdoing in any way on the part of
an Indemnified Party or would effect an amendment of this Agreement.

 

(b) In the case of a Claim under Section 12.3(a), Enzon shall notify Santaris if
such a Claim is commenced or threatened. Enzon shall assume control of the
defense, litigation, settlement, appeal or other disposition of such a Claim
with counsel selected by Enzon and reasonably acceptable to Santaris; provided,
that Enzon shall keep Santaris reasonably informed as to the status of such
Claim and negotiations in respect thereof, shall consult with Santaris from time
to time about material matters and consider in good faith any views expressed by
Santaris, Santaris shall have the right to participate in the defense of such
Claim at its expense, and Enzon shall obtain the prior consent of Santaris as to
any settlement thereof (such consent not to be unreasonably withheld).

 



49

 

 

(c) Within ten (10) Business Days after the Indemnifying Party has given notice
to the Indemnified Party of its intended exercise of its right to defend a Third
Party Claim, the Indemnifying Party shall be entitled, at its sole cost and
expense, to assume and conduct such defense, with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party. During
such time as the Indemnifying Party is controlling the defense of such Third
Party Claim, the Indemnified Party shall cooperate, and cause its Affiliates and
agents to cooperate upon request of the Indemnifying Party in the defense or
prosecution of the Third Party Claim, including by furnishing such records,
information and testimony and attending such conferences, discovery proceedings,
hearings, trials or appeals as may reasonably be requested by the Indemnifying
Party. If the Indemnifying Party does not notify the Indemnified Party of the
Indemnifying Party’s intent to defend any Third Party Claim within ten (10)
Business Days after notice thereof, the Indemnified Party may (without further
notice to the Indemnifying Party) undertake the defense thereof with counsel of
its choice and at the Indemnifying Party’s reasonable expense (including
reasonable, out-of-pocket attorneys’ fees and costs and expenses of enforcement
or defense). The Indemnifying Party or the Indemnified Party, as the case may
be, shall have the right to join in (including the right to conduct discovery,
interview and examine witnesses and participate in all settlement conferences),
but not control, at its own expense, the defense of any Third Party Claim that
the other Party is defending as provided in this Agreement.

 

(d) In no event may an Indemnified Party settle or compromise any Third Party
Claim for which it intends to seek indemnification from the Indemnifying Party
hereunder without the prior consent of the Indemnifying Party, or the
indemnification provided under such Section 12.1, 12.2 or 12.3 as to such Third
Party Claim shall be null and void.

 

12.5 Insurance. Each Party shall maintain adequate liability insurance coverage
or adequately plan for its product liability risks through self-insurance in
such amounts and with such coverage as is customary for similar products in its
respective Territory, including any legally mandatory insurance. Enzon shall
procure and maintain such insurance as may be required in respect of the Enzon
Territory to allow Santaris to comply with its obligations under the Third Party
Licenses.

 

13.DISPUTE RESOLUTION

 

13.1 Disputes. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relate to any Party’s rights or obligations hereunder. In the event of the
occurrence of any dispute arising out of or relating to this Agreement,
including any question regarding its existence, validity or termination, any
Party may, by written notice to the other, have such dispute referred to the
JSC. If the JSC is unable to resolve such dispute within thirty (30) days, the
Parties shall refer such issue to their respective Chief Executive Officers for
attempted resolution by good faith negotiations within thirty (30) days after
such notice is received.

 

13.2 If they shall be unable to resolve the dispute by negotiation by their
Chief Executive Officers within thirty (30) days of the disputing Party’s
notice, then the dispute shall be finally settled by binding arbitration as
provided below. Notwithstanding the foregoing, each Party shall be entitled to
seek injunctive relief and specific performance in any court or arbitral
tribunal without waiting for the expiration of any such sixty (60) day period.

 



50

 

 

13.3 Governing Law; Arbitration. Resolution of all disputes arising out of or
related to this Agreement or the performance, enforcement, breach or termination
of this Agreement and any remedies relating thereto, shall be governed by and
construed under the substantive Laws of the State of New York, without regard to
conflicts of law rules that would provide for application of the Law of a
jurisdiction outside New York. If such controversy or claim cannot be resolved
by means of negotiations as described in Section 13.1, then such controversy or
claim shall be resolved by binding arbitration as provided below. The
arbitration shall be conducted in English. The award of arbitration shall be
final and binding upon both Parties. Any arbitration proceeding shall be
conducted in accordance with the Arbitration Rules of the London Court of
International Arbitration (“LCIA”). The place of arbitration shall be London,
England. The Parties hereby irrevocably and unconditionally submit to the
jurisdiction of the LCIA for the purposes of the arbitration proceedings, and
any counterclaims that relate in any respect to the Agreement. The arbitration
shall be conducted by a panel of three persons. Within thirty (30) days after
initiation of arbitration, each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within 30 days of their appointment, which third arbitrator must be
experienced in the pharmaceutical business. If the arbitrators selected by the
Parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be appointed by the LCIA. The procedures specified in this
Section 13.3 shall be the sole and exclusive procedures for the resolution of
disputes between the Parties arising out of or relating to this Agreement;
provided, that a Party, without prejudice to the above procedures, may seek
injunctive relief or other provisional judicial relief if in its sole judgment
such action is necessary to avoid irreparable damage, and further provided that
any disputes regarding the scope, patentability, inventorship, validity or
enforceability of any Patent may be submitted for resolution by a court of
competent jurisdiction in the country in which such Patent was filed or issued.
Despite such action the Parties will continue to participate in good faith in
the procedures specified in this Section 13.3.

 

14.MISCELLANEOUS

 

14.1 Limitation on Damages. IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES
BE LIABLE FOR PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY AND IRRESPECTIVE OF WHETHER
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE;
PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATION OF
SUCH PARTY UNDER THE PROVISIONS OF ARTICLE 12 FOR SUCH DAMAGES CLAIMED BY A
THIRD PARTY AND NOTHING IN THIS SECTION 14.1 IS INTENDED TO LIMIT ENZON’S
PAYMENT OBLIGATIONS UNDER ARTICLE 7.

 

14.2 Entire Agreement; Amendment. This Agreement, including the exhibits
attached hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties, including the
Confidentiality Agreement. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein and therein. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.

 



51

 

 

14.3 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including, an act of God, voluntary or involuntary compliance with any
regulation, Law or order of any government, war, terrorism, civil commotion,
labor strike or lock-out, epidemic, failure or default of public utilities or
common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe; provided, however, the payment of
invoices due and owing hereunder shall not be delayed by the payer because of a
force majeure affecting the payer, unless such force majeure specifically
precludes the payment process.

 

14.4 Notices. Any notices, approvals, or consents required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
if mailed by first class certified or registered mail, postage prepaid,
internationally recognized express delivery service or personally delivered.
Unless otherwise specified in writing, the mailing addresses of the Parties
shall be as described below:

 

 



For Santaris: Santaris Pharma A/S   Boge Alle 3   2970 Hørsholm   Denmark  
Facsimile: +45 4517 9800   Attention: Chief Executive Officer         With a
copy to: Wiggin and Dana LLP   400 Atlantic Street   P.O. Box 11032   Stamford,
CT 06911-0325   Attention: James Farrington, Jr.   Facsimile +1 203 363 7676

 



52

 



 



For Enzon: Enzon Pharmaceuticals, Inc.   685 Rt. 202/206   Bridgewater, NJ 08807
  Facsimile +1 908-575-9457   Attention: Chief Executive Officer       With a
copy to: General Counsel   Facsimile +1 908-541-8838

 



14.5 United States Dollars. References in this Agreement to “Dollars” or “US$”
shall mean the legal tender of the United States of America.

 

14.6 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

 

14.7 No Third Party Beneficiaries. This Agreement is intended to be solely for
the benefit of the Parties and their respective successors and permitted
assigns, and is not intended to and shall not confer, any rights or benefits on
any Third Party.

 

14.8 Assignment. Neither Party shall have the right to assign this Agreement,
nor any of its rights hereunder, nor delegate any of its obligations hereunder,
without the prior written consent of the other Party. Notwithstanding the
foregoing, each Party may assign this Agreement (i) to any purchaser of all or
substantially all of its assets or to any successor entity resulting from any
merger or consolidation of such Party with or into such entity, or (ii) to any
of its Affiliates; provided, that, in the case of (ii), the assigning Party
remains primarily liable for all of its obligations hereunder. Any attempt to
assign this Agreement in breach of the foregoing shall be void. This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and each of
their successors and permitted assigns.

 

14.9 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or .pdf file) each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

14.10 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

14.11 Severability. If anyone or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering into this Agreement may be
realized.

 



53

 

 

14.12 Interpretation. The paragraph and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references in this Agreement to an
Article, Section or Schedule shall refer to an Article, Section or Schedule in
or to this Agreement, unless otherwise stated. Any reference to any federal,
national, state, local, or foreign statute or Law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” and similar words mean “including without
limitation.” The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision. References in this Agreement to
“provisions of this Agreement” refer to the terms, conditions and promises
contained in this Agreement taken as a whole. All references to months, quarters
or years/annual are references to calendar months, calendar quarters, or
calendar years, respectively, unless otherwise specified. References to the
singular include the plural.

  

14.13 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

 



54

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

 





SANTARIS PHARMA A/S ENZON PHARMACEUTICALS, INC.             By: /s/Keith
McCullagh By: /s/Jeffrey H. Buchalter     NAME: Keith McCullagh NAME: Jeffrey H.
Buchalter TITLE: Chief Executive Officer TITLE: President and Chief Executive
Officer         By: ____________________ By: ____________________     NAME:
NAME: TITLE: TITLE:

 

  

 

 

 

Execution Page to Santaris-Enzon License and Collaboration Agreement

 



55

 

 



SCHEDULE 1.57

 

EXISTING LNA COMPOUND PATENTS

 

Title

Assignee

(Inventors)

US No. European Countries & No. Canadian No. Japanese No. Australian No. Rest of
World Priority Oligomeric Compounds For The Modulation Survivin Expression

Santaris Pharma AS

(Bo Hansen; Charlotte Albaek Thrue; Kamille Dumong Petersen; Majken Westergaard;
Margit Wissenbach)

US 10/776934

(PUB. NO. US 2005-0014712 A1)

EP1592793 CA2515623 JP 2006-501524 AU2004209598

CN 1748029

IL 169957

IN 3388/DELNP/2005

MX PA/A/2005/008319

WO2004069991

DK 183

(02/10/2003)

Spc3042-Antisurvivin Santaris Pharma AS

US 11/272124

 

-- -- -- --

WO 06/050732

(PCT/DK2005000719)

  Oligomeric Compounds For The Modulation Hif-1alpha Expression

Santaris Pharma AS

(Albaek Charlotte Thrue; Molhart Anja Hog; Paul EG Kristjansen)

US 10/407807

(PUB. NO. US 2004-0096848 A1)

EP1501930 CA2480311

JP 2005529589

(assigned to Cureon AS)

AU 2003225495

(assigned to Cureon AS)

WO200385110

(assigned to Cureon AS)

US 60/370126

(04/05/2002)

Spc2968—Potent Hif-1alpha Inhibitor Santaris Pharma AS US 11/271868 -- -- -- --

WO 06/050734

(PCT/DK2005/000721)

 

 



56

 

 



SCHEDULE 1.61

 

EXISTING LNA PLATFORM PATENTS

 

IN-LICENSED PATENTS/APPLICATIONS1

 

 

Title

Assignee

(Inventors)

US No. European Countries & No. Canadian No. Japanese No. Australian No. Rest of
World Priority Bicyclonucleoside And Oligonucleotide Analogues

Dr. Imanishi

(Dr. Imanishi; Satoshi Obika)

US 6268490

US 6770748

EP 1013661 CA2283509 JP 3756313

AU 720472

AU 742476

WO 9839352

JP 9753409

(03/07/1997)

Oligonucleotide Analogues

Exiqon AS

(Jesper Wengel; Poul Nielsen)

US 6670461

US 6794499

US 7034133

US 10/927792

US 11/132650

DE 69829760

EP 1557424

EP 1015469

ES 2242291

 

CA 2303299 JP 2002521310

AU 2002325599

 

CN 1279687

HK 1104632.5*

IL 135000

IN 2040/MAS/98

KR 2000702608

NZ 503765*

RU 2243231*

WO 9914226

DK 971054 (09/12/1997)

US 60/058541 (09/12/1997)

 

 



--------------------------------------------------------------------------------

1 An "*" after an application no. or patent no. indicates that this
application/patent is to be assigned to Santaris Pharma AS as provided for in
the April 29, 2005 License Agreement between Exiqon AS and Santaris Pharma AS.
These assignments are to occur when agreements are reached between Exiqon AS,
Santaris Pharma AS, and Chugai/Dr. Imanishi.

2 An "**" after a family indicates that the continuation of this family is under
review.

 



57

 

  

Xylo-LNA Analogues

Exiqon AS

(Jesper Wengel)

US 09/528110

(Pub. No. 2003-0082807 A1)

EP 1161439 CA 2368135 JP 2002540118 AU 777049 WO0056748

DK 99382

(03/18/1999)

US 60/127359

(04/01/1999)

Synthesis Of [2.2.1]Bicyclo Nucleosides

Exiqon AS

(Alexei Kochkine; Jef Fensholdt; Henrik M Pfundheller)

US 6639059

US 6734291

EP 1163250 -- JP 2002540116   WO 200056746

DK 99407

(03/24/1999)

US 60/127355

(04/01/1999)

L-Ribo-LNA Analogues

Exiqon AS

(Jesper Wengel)

US7053207*

(Pub No. 2003-0087230 A1

Appl no US 09/565699)

EP 1178999* CA 2372085* JP 2002543214* AU 7766362*

CN 1349541*

IN3669/DELN/2005

IN 2001/0084*

KR 2002013515*

NZ 514348*

RU 2258708*

WO 20066604

DK 99603

(05/04/1999)

US 60/133273

(05/10/1999)

Design Of High Affinity Rnase H Recruiting Oligonucleotide**

Exiqon AS

(Claes Wahlestedt; Havsteen Mogens Jakobsen)

US 09/678131* EP 1224280*   JP 2003511016*   WO 200125248

DK 991422

(10/04/1999)

US 60/157724

(10/05/1999)

Therapeutic Uses Of LNA-Modified Oligonucleotides**

Exiqon AS

(Henrik Orum; Troels Koch; Jan Skouv; Havsteen Mogens Jakobsen)

-- EP 1240322* -- JP 2003524637*   WO 200148190

US 60/171873

(12/23/1999)

 

 

58

 

 





SANTARIS OWNED PATENTS/APPLICATIONS

 

 

Title

Assignee

(Inventors)

US No. European Countries & No. Canadian No. Japanese No. Australian No. Rest of
World Priority Synthesis Of Purine Locked Nucleic Acid Analogues

Santaris Pharma AS

(Troels Koch; Reissig Flemming Jensen)

US 6,998,484 EP 1334109 --

JP 2004510779

(assigned to Cureon AS)

 

WO 200228875

(assigned to Cureon AS)

DK 1473

(10/04/2000)

US 60/239540

(01/10/2000)

Synthesis Of Allofuranose

Santaris Pharma AS

(Troels Koch; Henrik Frydenlund Hansen)

US 6858726

EP1397373

DE 60203008

-- -- --

WO200298892

(assigned to Cureon AS)

DK 888

(06/07/2001)

Method For Preparation Of LNA Phosphoramidites

Santaris Pharma AS

(Troels Koch; Christoph Rosenbohm; Sejer Daniel Pedersen)

US 10/194950

(PUB. NO. US 2003-0032794 A1)

DE 60202681

DK 1409497

EP1409497

 

-- JP2004536125  

W2O0306475

(assigned to Cureon AS)

DK 1095

(07/12/2001)

Synthesis Of Locked Nucleic Acid Derivatives

Santaris Pharma AS and

Exiqon AS

(Detlef Mads Sorensen; Jesper Wengel; Troels Koch; Signe M Christensen;
Christoph Rosenbohm; Daniel Sejer Pedersen)

US 10/435607

(PUB. NO. US 2004-0014959 A1)

EP 1501848 CA2484526 JP 2005532319 AU 2003222743

PCT/DK0300305

WO 200395467

DK 712

(05/08/2002)

 



59

 

 

 

Antisense Design, Novel Oligo Design

Santaris Pharma AS

(Signe M Christensen; Nikolaj Dam Mikkelsen; Miriam Frieden; Henrik Frydenlund
Hansen; Troels Koch; Daniel Sejer Pedersen; Chritoph Rosenbohm; Charlotte Albaek
Thrue; Majken Westergaard)

US 10/717434

US 10/535472

EP 1569661 CA 2506576 -- AU 2003281969 WO 2004/046160

DK 1774

(11/18/2002)

 



60

 

 



Execution Version

 

 

Schedule 1.85

 

SANTARIS TERRITORY

 

 

Belgium

Netherlands

Luxembourg

United Kingdom

Republic of Ireland

France

 

Finland

Iceland

Norway

Sweden

Denmark

 

Austria

Czech Republic

Germany

Hungary

Liechtenstein

Poland

Slovakia

Slovenia

Transylvania

Switzerland

Armenia

Azerbaijan

Belarus

Bulgaria

Estonia

Georgia

Kazakhstan

Kyrgyzstan

Latvia

Lithuania

Moldova

Romania

Russia

Ukraine

Uzbekistan

Albania

Andorra

Bosnia and Herzegovina

Croatia

 

Cyprus

Greece

Italy

Macedonia (Former Yugoslav Republic of Macedonia)

Malta

Monaco

Portugal

San Marino

Serbia and Montenegro

Spain

Turkey

Vatican City

 

   

 



61

 

 

SCHEDULE 1.87

 

SPC2968

 

[image_007.jpg]

 

62

 

 

SCHEDULE 1.88

 

SPC3042

 

[image_008.jpg]

 

63

 

 

SCHEDULE 1.96

 

THIRD PARTY LICENSES

 

 

 

Agreement

 

Licensor(s)

 

Date

 

Collaboration Agreement

 

Laboratory of Experimental Oncology, University of Copenhagen

 

August 23, 2004

 

License Agreement

 

Chugai to Exiqon

 

June 30, 2000

 

Licensing Agreement

 

Exiqon

 

Signed April 10, 2003; amended April 29, 2005; extended November 15, 2005 and
June 20, 2006

 

 

64

 

 



SCHEDULE 5.4A

 

COMPOUND SELECTION PROCESS

 

The Accepted LNA Compounds to be delivered by Santaris to Enzon will be
identified by Santaris pursuant to the selection process set forth in this
Schedule.

 

Design and Synthesis

Pursuant to Section 5.1 and 5.2, Santaris shall design and synthesize
approximately 20 LNA Compound candidates against each Target. The general design
paradigm of the 20 LNA Compound candidates is expected to be based on the
following:

 

·16-mer oligonucleotides complementary to the Target

·Identify 16-mer that should hybridize to the target mRNA with a predicted Tm of
≥60ºC

·Prioritize LNAs based on likelihood of binding RNA

·gapmers with an ability to recruit RNAseH

·contain from 4 to 8 LNA residues

·fully phosphorothiolated

·devoid of sequence motifs known to cause undesired effects in the context of
PS-DNA oligonucloetides, e.g. CpG motifs and G4-repeats.

·devoid of palindromic sequences that may cause hairpin-strutures in the
oligonuclotide.

 

Santaris shall characterize the LNA Compound candidates to ensure they have the
correct sequence and structure. All LNA Compound candidates will be LC/MS
characterised and have purity based on HPLC of more 85 %.

 

Screening

The 20 LNA Compound candidates will be screened by Q-PCR in 2 different cell
lines for:

 

·Down-regulation of target mRNA

·Inhibitory effect on the chosen control target mRNA

·Relationship between dose and down-regulation of target mRNA

·Duration-of-action of mRNA target down regulation

 

The LNA Compound candidates that satisfy the Acceptance Criteria, a maximum of 5
will be synthesized as shorter versions, e.g. the 4LNA-8DNA-3LNA (15mer), 3-8-4
(15-mer) and the 3-8-3 (14-mer) and tested as above. After initial round of
screening, Santaris will supply Enzon with at least 5 milligram amounts of at
least 5 lead candidates for its own in in vitro evaluation.

 

Selection

Following completion of the screening process at least 2 LNA Compound
candidates, that satisfy the Compound Acceptance Criteria defined in Schedule
5.4B, will be selected for synthesis and delivery as Accepted LNA Compounds to
Enzon.

 



65

 

 

Synthesis and delivery of 2 Accepted LNA Compounds to Enzon

The 2 Accepted LNA Compounds will be produced according to fully traceable
procedures and will be HPLC purified. The Accepted LNA Compounds will have a
purity based on HPLC of more 90 %, mostly free of aggregates (as documented by
certificate of analysis). The identity of the Accepted LNA Compounds will be
assigned by mass spectroscopy (limit: +/- 1 amu). Upon synthesis and delivery by
Santaris of at least two (2) grams of substance for at least two (2) LNA
Compounds meeting the applicable Compound Acceptance Criteria for an Additional
Target (each of which is an “Accepted LNA Compound”), Enzon shall pay the amount
required under Section 7.3.

 

Report

Following the Compound Selection Process, Santaris shall provide Enzon with a
written report detailing the results of the process, including the design,
synthesis, screening efforts, experimental details, IC50, activity against
selected unrelated target, duration of action, experimental observations and the
sequences of all LNA Compounds candidates screened.

 



66

 



 

SCHEDULE 5.4B

 

 

COMPOUND ACCEPTANCE CRITERIA

 

 

 

Each of the Accepted LNA Compounds delivered by Santaris to Enzon shall satisfy
the acceptance criteria set forth in this Schedule.

 

·Tm of the the LNA for its target RNA of >60ºC as determined by
UV-spectrophotometry.

 

·Each of the Accepted LNA Compounds must suppress their Target mRNA by 50% at a
concentration of <4nM measured 24 hours after commencement of treatment by
transfection into two different cell lines, e.g. have an IC50 <4nM    

·Each of the Accepted LNA Compounds must NOT suppress their Control Target mRNA
by more than 50% at concentrations at or below 50nM measured 24 hours after
commencement of treatment by transfection into two different cell lines, e.g.
have an IC50 >50nM.    

·In each cell line, the duration of the treatment effect in down-regulating the
Target mRNA by 50% or more should be at least 48 hours when the Accepted LNA
Compounds is used at a concentration of twice its IC50    

·In vitro stability whereby 90% of active compound remains after 24 hours when
incubated with rodent plasma at 37ºC for 24 hours.    

·Documentation of optimization of target LNA derived from ≥ 20 target sequences.

 



67

 

 



SCHEDULE 6.3(a)

 

SUPPLY TERMS

for

LNA MONOMERS SUPPLIED BY SANTARIS TO ENZON

 

LNA Monomers Supply

 

Santaris will supply all requirements of LNA Monomers for the manufacture of the
Selected LNA Compounds contained in Products manufactured by or for Enzon for
Development purposes and for sale by Enzon and its Marketing Sublicensees in the
Enzon Territory. Santaris may use Third Party contract manufacturers so long as
such manufacturers are otherwise competent and reliable and such manufacturers
and their facilities comply with all GMP requirements. LNA Monomers shall be
supplied in accordance agreed upon specifications.

 

Failure to Supply

 

Santaris will use commercially reasonable efforts to maintain sufficient
manufacturing capacity to meet the worldwide forecasted demand for such LNA
Monomers (by Enzon, Santaris, and their Affiliates and Marketing Sublicensees).
If Santaris becomes unable to supply the worldwide quantities of LNA Monomers
ordered or forecasted by Enzon and Santaris (including, Affiliates and Marketing
Sublicensees), then available LNA Monomers shall be allocated to Enzon in the
Enzon Territory in the same proportion as available LNA Monomers is allocated to
Santaris (and its Affiliates and Marketing Sublicensees) in the Santaris
Territory.

 

Purchase Price

 

The purchase price for the LNA Monomers (the “LNA Monomers Purchase Price”) will
be amount equal to 135% of COGS.

 

Payments

 

Santaris will submit invoices upon each shipment. Enzon will pay all invoices,
plus all proper taxes, freight and other transportation charges stated thereon,
within 45 days after its receipt.

 

Forecasts

 

 

 

The Parties will establish reasonable forecast procedures that take into account
necessary lead time for manufacture and market demand for the LNA Monomers.

 

Delivery

 

All LNA Monomers will be delivered FCA (INCOTERMS 2000) at the place of
manufacture.

 

Quality

 

 

 

All LNA Monomers will be manufactured in accordance with GMP and applicable
product specifications. The LNA Monomers will be released in accordance with all
applicable regulatory requirements and mutually acceptable product release
specifications. A Certificate of Analysis will accompany each batch of LNA
Monomers. If Enzon provides prompt written notice that any LNA Monomers does not
conform to any such requirements, Santaris will, at Enzon’s option, replace the
non-conforming LNA Monomers or refund the applicable LNA Monomers Purchase
Price. An independent testing laboratory will resolve all disputes regarding the
quality of the LNA Monomers.

 

Recalls

 

If the LNA Monomers should be recalled, the Parties will take all appropriate
corrective actions. Santaris will be responsible for all recall costs to the
extent resulting from a breach of the foregoing warranties and the product
supply agreement. The Parties will fully cooperate and provide all reasonable
assistance in conducting any recall.

 



68

 

 

COGS

“COGS” will mean Santaris’s actual cost paid to Third Parties, including any
profits paid to such Third Parties, to manufacture LNA Monomers (or any
component thereof) to the extent not procured from a Third Party, its
Fully-Absorbed Standard Cost to produce the Product (or any component thereof).
“Fully-Absorbed Standard Cost” or “FASC” means the fully allocated cost of
manufacturing, which shall comprise all direct costs (including labor,
materials, energy, utilities, quality control or other costs incurred directly
in the manufacturing of LNA Monomers (or any component thereof)) and indirect
costs (including administrative labor costs, manufacturing facility and
equipment maintenance, relevant insurance’s, and depreciation of manufacturing
equipment and manufacturing) specifically allocable to the production and
delivery of the LNA Monomers (or any component thereof) such calculation being
based upon accepted contract manufacturing industry standards (including
allocation of overhead but excluding allocation of idle capacity) and generally
accepted accounting principles in the United States. Prior to the commencement
of any manufacturing, the Parties shall agree to more detailed provisions
concerning the determination of FASC in this manner consistent with the
provisions of this definition.

 



69

 

 



SCHEDULE 6.3(b)

 

SUPPLY TERMS

for

FINISHED PRODUCT SUPPLIED BY ENZON TO SANTARIS

 

Product Supply

 

Enzon will supply such quantities of Product as may be ordered by Santaris and
its licensees for sale in the Santaris Territory. Such Product will be
manufactured by the same process, in the same formulation(s) and conform to the
same product specifications as the Product sold by Enzon in the United States.
The Product shall be supplied in accordance agreed upon specifications. Enzon
may use Third Party contract manufacturers so long as such manufacturers are
otherwise competent and reliable and such manufacturers and their facilities
comply with all GMP requirements.

 

Failure to Supply

 

Enzon will use commercially reasonable efforts to maintain sufficient
manufacturing capacity to meet the worldwide forecasted demand for such Products
(by Santaris, Enzon, and their Affiliates and Marketing Sublicensees). If Enzon
becomes unable to supply the worldwide quantities of Products ordered or
forecasted by Santaris and Enzon (including, Affiliates and Marketing
Sublicensees), then available Product shall be allocated to Santaris in the
Santaris Territory in the same proportion as available Product is allocated to
Enzon (and its Affiliates and Marketing Sublicensees) in the Enzon Territory.

 

Purchase Price

 

The purchase price for the Product (the “Product Purchase Price”) will be an
amount equal to 135% of COGS.

 

Payments

 

Enzon will submit invoices upon each shipment. Santaris will pay all invoices,
plus all proper taxes, freight and other transportation charges stated thereon,
within 45 days after its receipt.

 

Forecasts

 

 

 

The Parties will establish reasonable forecast procedures that take into account
necessary lead time for manufacture and market demand for the Product.

 

Delivery

 

All Products will be delivered FCA (INCOTERMS 2000) at the place of manufacture.

 

Quality

 

 

 

All Products will be manufactured in accordance with GMP and applicable product
specifications. The Product will be released in accordance with all applicable
regulatory requirements and mutually acceptable product release specifications.
A Certificate of Analysis will accompany each batch of Product. If Santaris
provides prompt written notice that any Product does not conform to any such
requirements, Enzon will, at Santaris’s option, replace the non-conforming
Product or refund the applicable Product Purchase Price. An independent testing
laboratory will resolve all disputes regarding the quality of the Product.

 

Recalls

 

If the Product should be recalled, the Parties will take all appropriate
corrective actions. Enzon will be responsible for all recall costs to the extent
resulting from a breach of the foregoing warranties and the product supply
agreement. The Parties will fully cooperate and provide all reasonable
assistance in conducting any recall.

 



70

 

 

Labels



All Products will be shipped in final package form with all applicable packaging
labels, including all package inserts.

 

COGS

 

“COGS” will mean Enzon’s actual cost paid to Third Parties, including any
profits paid to such Third Parties, to manufacture active pharmaceutical
ingredient or the Product (or any component thereof) in the final packaged form
or, to the extent not procured from a Third Party, its Fully-Absorbed Standard
Cost to produce the Product (or any component thereof). “Fully-Absorbed Standard
Cost” or “FASC” means the fully allocated cost of manufacturing, which shall
comprise all direct costs (including labor, materials, energy, utilities,
quality control or other costs incurred directly in the manufacturing of Product
(or any component thereof)) and indirect costs (including administrative labor
costs, manufacturing facility and equipment maintenance, relevant insurance’s,
and depreciation of manufacturing equipment and manufacturing) specifically
allocable to the production and delivery of the Product (or any component
thereof) such calculation being based upon accepted contract manufacturing
industry standards (including allocation of overhead but excluding allocation of
idle capacity) and generally accepted accounting principles in the United
States. Prior to the commencement of any manufacturing, the Parties shall agree
to more detailed provisions concerning the determination of FASC in this manner
consistent with the provisions of this definition.

 



71

 

 

SCHEDULE 8.2(a)

 

 

SANTARIS PATENT COUNTRIES

 

 

MAJOR PATENT WILL AS A MINIMUM BE FILED IN THE FOLLOWING COUNTRIES:

 

AU Australia

 

CA Canada

 

BR Brazil

 

CN China

 

EP European Patent

 

IL Israel

 

IN India

 

JP Japan

 

KR Republic of Korea

 

MX Mexico

 

NZ New Zealand

 

US United States of America

 

 

 

MARGINAL PATENT WILL AS A MINIMUM BE FILED IN THE FOLLOWING COUNTRIES:

 

EP European Patent

 

JP Japan

 

US United States of America

 



72

 

 



SCHEDULE 9.5

 

INITIAL PRESS RELEASE



 



ENZON AND SANTARIS PHARMA ENTER INTO GLOBAL COLLABORATION TO DEVELOP NOVEL
CANCER THERAPEUTICS



Alliance Strengthens Both Companies’ Oncology Pipelines

 

BRIDGEWATER, NJ and COPENHAGEN, DK– July X, 2006 – Enzon Pharmaceuticals, Inc.
(Nasdaq: ENZN) and Santaris Pharma A/S announced today that the companies have
entered into a collaboration to co-develop and commercialize a series of
innovative RNA Antagonists based on Santaris Pharma’s LNA® (locked nucleic acid)
technology and utilizing Enzon’s oncology drug development expertise.

 

Under the terms of the agreement, Enzon is licensing two of Santaris Pharma’s
preclinical development compounds, the HIF-1α antagonist (SPC2968) and the
Survivin antagonist (SPC3042), and six additional proprietary RNA Antagonist
candidates, all to be directed against novel oncology drug targets selected by
Enzon. Enzon will have exclusive rights to develop and commercialize these
compounds in the U.S. and other non-European territories. Santaris will retain
exclusive rights to commercialization in Europe. The companies will share
development data for use in their respective territories. Further, Enzon will
have the opportunity to explore the potential for added benefit with its
next-generation PEGylation Customized Linker Technology.

 

Enzon will make an initial up-front payment of $8 million to Santaris Pharma,
followed by an additional $3 million upon the successful identification of
certain LNA targets and additional payments on the achievement of pre-specified
discovery, development and regulatory milestones, representing a potential
aggregate total of more than $200 million. Enzon will pay royalties to Santaris
Pharma on net sales of RNA Antagonist products resulting from the collaboration
in non-European territories.

 

“This very important collaboration is in line with our strategic goal of
advancing our presence in oncology while leveraging our access to proprietary
new technologies” said Jeffrey H. Buchalter, Enzon’s chairman and chief
executive officer. “This partnership will greatly enhance our R&D pipeline with
the addition of two new clinical programs in the next six-to-12 months and
another six preclinical compounds entering the pipeline over the next few
years.”


“We are delighted to be in partnership with Enzon Pharmaceuticals, whose new
management has extensive experience of developing and commercializing innovative
oncology drugs, making them an ideal partner for Santaris,” said Keith
McCullagh, president and chief executive officer, Santaris Pharma A/S. “Together
we are committed to building a unique portfolio of RNA Antagonist drugs with the
potential to address some of the underlying genetic causes of disease and
improve patient outcomes in the treatment of cancer.”

 



About LNA® Technology  



 

LNA Technology, developed by Santaris Pharma, is based on Locked Nucleic Acid, a
proprietary synthetic analog of ribonucleic acid (RNA) which is fixed in the
shape adopted by RNA in helical conformation. When incorporated into a short
nucleic acid chain (both DNA and RNA are made up of longer chains of natural
nucleic acids), the presence of LNA results in several therapeutic advantages.
Because LNA resembles RNA but is more stable, LNA-containing drugs have both
very high binding affinity for RNA and metabolic stability. Using the
“antisense” principle to block the function of specific RNAs within cells and
tissues, such drugs have enhanced potency and specificity and may provide
improved efficacy at lower doses than comparable drugs based on alternative
chemistry. As a result, RNA Antagonists comprised of LNA have been demonstrated
to be 100 to 1,000 times more potent in vitro than conventional antisense
compounds and also to demonstrate more efficacy in vivo than the best siRNA’s
(small interfering RNAs) published to date. In particular, they can be used to
switch off the synthesis of harmful proteins, thereby potentially altering
disease outcomes in cancer or other serious disorders.

 



73

 

 

[About PEGylation (PEG) Technology

Enzon’s proprietary PEG (polyethylene glycol) technology can be applied to a
number of different types of molecules including proteins, peptides, antibodies,
and oligonucleotides. Many of these compounds possess pharmacologic limitations,
such as toxicity, poor solubility, and limited half-life. Through the chemical
attachment of PEG, these limitations can potentially be overcome and a compound
generated with substantially enhanced therapeutic value. Specific advantages of
PEG can include increased efficacy, reduced dosing frequency, reduced toxicity,
increased drug stability, and enhanced drug solubility. Enzon’s PEG expertise
includes linker chemistries that are designed to incorporate a stable chemical
bond between the native molecule and the PEG, as well as a Customized Linker
Technology™, which is a next-generation platform that utilizes releasable
linkers designed to release the native molecule at a controlled rate.]

 

About Enzon Pharmaceuticals

Enzon Pharmaceuticals, Inc. is a biopharmaceutical company dedicated to the
development and commercialization of therapeutics to treat patients with cancer
and adjacent diseases. Enzon’s specialized sales force markets ABELCET®,
ONCASPAR®, ADAGEN®, and DEPOCYT® in the United States. In addition, Enzon also
receives royalties on sales of PEG-INTRON®, marketed by Schering-Plough
Corporation, and MACUGEN®, marketed by OSI Pharmaceuticals and Pfizer Inc.
Enzon’s product-driven strategy includes an extensive drug development program
that leverages its proprietary technologies, including a Customized Linker
TechnologyTM PEGylation platform that utilizes customized linkers designed to
release compounds at a controlled rate. Enzon also utilizes contract
manufacturing opportunities to broaden its revenue base and enhance its
organizational productivity. Enzon complements its internal research and
development efforts with strategic initiatives, such as partnerships designed to
broaden its revenue base or provide access to promising new technologies or
product development opportunities. Further information about Enzon and this
press release can be found on the Company’s Web site at www.enzon.com.

 

About Santaris Pharma

Santaris Pharma A/S is a clinical-stage biopharmaceutical company focussed on
developing next generation RNA-silencing drugs based on its proprietary LNA®
(Locked Nucleic Acid) technology for the treatment of cancer, metabolic diseases
and gentic disorders. Created in May 2003 and backed by a broad group of leading
international life-science venture capital investors, Santaris Pharma completed
a 40m Euro second round equity investment in May 2006.

 

The Company’s drug pipeline is comprised of novel RNA Antagonist drugs based on
its unique LNA® chemistry. LNA® drugs, with their high potency and biostability,
have the potential to transform the field of RNA inhibiting therapeutics, making
specific and effective gene silencing a reality in human medicine. If this
potential is realised, even in part, it may be possible to design new drugs to
treat a wide variety of human diseases by switching off the expression of
harmful genes. Santaris Pharma holds the world wide patent rights to the
exploitation of LNA® in pharmaceuticals and presently has three drugs in
preclinical or clinical development. The lead drug candidate, SPC2996, is
currently undergoing an international, multicentre, phase I/II clinical study in
Chronic Lymphocytic Leukemia (CLL). For further company information see
www.santaris.com

 

Forward Looking Statement

This announcement contains forward-looking statements that are not based on
historical fact, including without limitation statements containing the words
"believes," "may," "plans," "will," "estimate," "continue," "anticipates,"
"intends," "expects," and similar expressions. Such forward-looking statements
involve known and unknown risks, uncertainties and other factors that may cause
actual results, events or developments to be materially different from the
future results, events or developments discussed above. Such factors include,
but are not limited to the timing of, success, and cost of clinical studies; the
ability to obtain regulatory approval of products; and those described in
Enzon's Form 10-K and Forms 10-Q on file with the United States Securities and
Exchange Commission. These factors should be considered carefully and readers
are cautioned not to place undue reliance on such forward-looking statements.
All information in this press release is as of July 27, 2006 and Enzon and
Santaris undertake no duty to update this information.

 

# # #

 



74

 

 

SCHEDULE 11.2

 

SCHEDULE OF EXCEPTIONS

 

In confirmation of verbal disclosures to Enzon management, Santaris Pharma makes
the following written disclosure.

 

1)At a meeting between representatives of Exiqon, Santaris Pharma and Professor
Imanishi, held in Osaka on July 4th, 2006, agreement was reached and confirmed
in writing in a Memorandum of Understanding thereafter, to the following effect:

a.Exiqon and Santaris Pharma will acquire the Imanishi patents (including all
applications, continuations and international filings), which will be assigned
to the two companies joint ownership, together with a buy-out of all previously
agreed royalty obligations to either company which form part of the current
Chugai License and Exiqon License;

b.the consideration paid to Professor Imanishi will be $2m plus the further
costs of prosecution and maintenance estimated at approximately $250,000 plus a
three year consultancy agreement of $40,000 a year, plus Santaris and Exiqon’s
legal costs;

c.no additional consideration will be paid to Chugai, which will hand back all
rights to Prof Imanishi prior to such buy-out;

d.such buy-out is subject to final contracts, including agreement on the most
tax efficient payment schedule for Prof Imanishi, the formal consent of Chugai
and termination of the existing Imanishi License (see below) and Chugai License
[and re-negotiation of the Exiqon License – separately agreed between Santaris
and Exiqon under their April 29th, 2005 Agreement].

 

2)At a meeting with Chugai Pharmaceuticals in Tokyo on July 6th, 2006, Chugai
confirmed as follows:

a.Professor Imanishi remains the formal owner of the LNA patent applications
made and filed by him and that Chugai is the exclusive licensee (subject to
certain exemptions for research use only) pursuant to an agreement with Prof
Imanishi dated June 30, 2000 (the “Imanishi License”);

b.Chugai has taken an internal strategic decision to concentrate on protein
therapeutics and therefore does not wish to continue activities in the antisense
and RNAi therapeutic field;

c.Chugai has agreed with Prof Imanishi to hand back all rights to the patent
applications to Prof Imanishisuch and this decision was confirmed in a meeting
with Prof Imanishi’s lawyers and Exiqon on March 4th, 2006;

d.On being informed of the understanding reached with Prof Imanishi on July 4th,
Chugai has informed Santaris that it will consent to the buy-out and cooperate
with Santaris and Exiqon such that the Imanishi and Chugai Licenses are
terminated on completion of the buy-out transaction;

e.Chugai has also confirmed that it will not seek to continue its commercial
first option rights for LNA therapeutics in Japan and that its intent is to
terminate all of its rights to the technology on completion of the transaction.

 

3)These changes to Third Party Licenses are subject to contract but it is the
intent of the parties involved to complete the transaction prior to the end of
2006.

 

 

Santaris (and its predecessor company, Cureon A/S) corresponded with ISIS
Pharmaceuticals in 2000-04 concerning certain antisense patent rights held by
Isis; all such correspondence was made available for review by Enzon’s patent
counsel at the offices of Wiggin and Dana in New York, New York.

 



75

 

 

SCHEDULE 12.3(a)

 

SURVIVIN INDEMNITY PARTIES

 

 

 

Isis Pharmaceuticals, Inc.

 

Eli Lilly and Company

 

 

 

 

 

ISIS/ELI LILLY SURVIVIN PATENTS

 

US Pat. No. 6,838,283 to Bennett, C. et al., including any substitutions,
extensions, reissues, re-examinations, renewals or any like filing.

 



76

 